

Exhibit 10.22


STANDARD FORM OF LOFT LEASE
The Real Estate Board of New York, Inc.
Agreement of Lease, made as of this 10 day of April in the year 2017, between 45
West 36th Street LLC party of the first part, hereinafter referred to as OWNER,
and Cinedigm Corp. party of the second part, hereinafter referred to as TENANT,
Witnesseth: Owner hereby leases to Tenant and Tenant hereby hires from Owner
Entire 7th Floor in the building known as 45 West 36th Street in the Borough of
Manhattan, City of New York, for the terms of Two (2) Years (or until such term
shall sooner cease and expire as hereinafter provided) to commence on the 1st
day of May in the year 2019, and to end on the 30th day of April in the year
2021, and both dates inclusive, at the annual rental rate of As per paragraph
42.01 of the Rider which Tenant agrees to pay in lawful money of the United
States which shall be legal tender in payment of all debts and dues, public and
private, at the time of payment, in equal monthly installments in advance on the
first day of each month during said term, at the office of Owner or such other
place as Owner may designate, without any setoff or deduction whatsoever, except
that Tenant shall pay the first    monthly installment(s) on the execution
hereof (unless this lease be a renewal).
In the event that, at the commencement of the term of this lease, or thereafter,
Tenant shall be in default in the payment of rent to Owner pursuant to the terms
of another lease with Owner or with Owner’s predecessor in interest, Owner may
at Owner’s option and without notice to Tenant add the amount of such arrears to
any monthly installment of rent payable hereunder and the same shall be payable
to Owner as additional rent.
The parties hereto, for themselves, their heirs, distributes, executors,
administrators, legal representative, successors and assigns, hereby covenant as
follows:
Rent:
1.    Tenant shall pay the rent as above and as hereinafter provided.
Occupancy:
2.    Tenant shall use and occupy the demised premises for General and Executive
Offices provided such use Is in accordance with the certificate of occupancy lot
the building, if any, and for no other purpose.
Alterations:
3.    Tenant shall make no changes in or to the demised premises of any nature
without Owner’s prior written consent. Subject to the prior written consent of
Owner, and to the provisions of this article, Tenant, at Tenant’s expense, may
make alterations, installations,





--------------------------------------------------------------------------------




additions or improvements which are nonstructural and which do not affect
utility services or plumbing and electrical lines, in or to the interior or the
demised premises, using contractors or mechanics first approved In each instance
by Owner, Tenant shall, at its expense, before making any alterations,
additions, installations or improvements obtain all permits, approvals and
certificates required by any governmental or quasi-governmental bodies and (upon
completion) certificates of final approval thereof, and shall deliver promptly
duplicates of all such permits, approvals and certificates to Owner. Tenant
agrees to carry, and will cause Tenant’s contractors and sub-contractors to
carry, such worker’s compensation, commercial general liability, personal and
property damage insurance as Owner may require. If any mechanic’s lien is riled
against the demised premises, or the building of which the same forms a part,
for work claimed to have been done for, or materials furnished to, Tenant,
whether or not done pursuant to this article, the same shall be discharged by
Tenant within thirty (30) days thereafter, at Tenant’s expense, by payment or
filing a bond as permitted by law All fixtures and all paneling, partitions,
railings and like installations, installed in the demised premises at any rime,
either by Tenant or by Owner on Tenant’s behalf, shall, upon installation,
become the property of Owner and shall restrain upon and be surrendered with the
demised premises unless Owner, by notice to Tenant no later than twenty (20)
days prior to the date fixed as the termination of this lease, elects to
relinquish Owner’s right thereto and to have them removed by Tenant, In which
event the same shall be removed from the demised premises by Tenant prior to the
expiration of the lease, at Tenant’s expense. Nothing in this article shall be
construed to give Owner title to, or to prevent Tenant’s removal of, trade
fixtures, moveable office furniture and equipment, but upon removal °Name from
the demised premises, or upon removal of other installations as may be required
by Owner, Tenant shall immediately, and at its expense, repair and restore the
demised premises to the condition existing prior to any such installations, and
repair any damage to the demised premises or the building due to such removal.
All property permitted or required to be removed by Tenant at the end of the
term remaining in the demised premises after Tenant’s removal shall be deemed
abandoned and may, at the election of Owner, either be retained as Owner’s
property or removed from the demised premises by Owner, at Tenant’s expense.
Repairs:
4.    Owner shall maintain and repair the exterior of and the public portions of
the building. Tenant shall, throughout the term of this lease, take good care of
the demised premises including the bathrooms and lavatory facilities (if the
demised premises encompass the entire flour of the building), the windows and
window frames, and the fixtures and appurtenances therein, and at Tenant’s sole
cost and expense promptly make all repairs thereto and to the building, whether
structural or non-structural in nature, caused by, or resulting from, the
carelessness, omission, neglect or improper conduct of Tenant, Tenant’s
servants, employees, invitees, or licensees, and whether or runt arising from
Tenant’s conduct or omission, when required by other provisions of this lease,
including article 6. Tenant shall also repair all damage to the building and the
demised premises caused by the moving of Tenant’s fixtures, furniture or
equipment. All the aforesaid repairs shall be of quality or class equal to the
original work or construction. If Tenant fails, after ten (10) days notice, to
proceed with due diligence to make repairs required to be made by Tenant, the
same may be made by Owner at the expense of Imam., and the expenses thereof
incurred by Owner shall be collectible, as additional rent, after


2

--------------------------------------------------------------------------------




rendition of a bill or statement therefore, If the demised premises be or become
infested with vermin, Tenant shall, at its expense, cause the same to be
exterminated. Tenant shall give Owner prompt notice of any defective condition
in any plumbing, heating system or electrical lines located in the demised
premises and following such notice, Owner shall remedy the condition with due
diligence, but at the expense of Tenant, if repairs are necessitated by damage
or injury attributable to Tenant, Tenant’s servants, agents, employees, Invitees
or licensees as aforesaid. Except as specifically provided in Article 9 or
elsewhere in this lease, there shall be no allowance to Tenant for a diminution
of rental value and no liability on the part of Owner by reason of
inconvenience, annoyance or injury to business arising from Owner, Tenant or
others making or failing to make any repairs, alterations, additions or
improvements in or to any portion of the building or the demised premises, or in
and to the fixtures, appurtenances or equipment thereof. It is specifically
agreed that Tenant shall not be entitled to any setoff or reduction of rent by
reason of any failure of Owner to comply with the covenants of this or any other
article of this lease. Tenant agrees that Tenant’s sole remedy at law in such
instance will be by way of an action for damages for breach of contract. The
provisions of this Article 4 with respect to the making of repairs shall not
apply in the ease of fire or other casualty with regard to which Article 9
hereof shall apply.
Window Cleaning:
5.    Tenant will not clean nor require, permit, suffer or allow any window in
the demised premises to be cleaned from the outside in violation of Section 202
of the New York State Labor Law or any other applicable law, or of the Rules of
the Board of Standards and Appeals, or of any other Board or body having or
asserting jurisdiction.
Requirements of Laws, Fires Insurance, Floor Louds:
6.    Prior to the commencement of the lease term, if Tenant is then in
possession , and as all times thereafter, Tenant shall at Tenant’s sole cost end
expense. promptly comply with all present and future laws, orders and
regulations of all state, federal, municipal and local governments, departments,
commissions and boards and any direction of any public officer pursuant to law,
and all orders, rules and regulations of the New York Board of Fire
Underwriters, Insurance Services Office, or any similar body which shall impose
any visitation, order Of duty upon Owner or Tenant with respect to the demised
premises, whether or not arising out of Tenant’s use or manner of use thereof,
or, with respect to the building, if arising out of Tenant’s use or manner of
use of the demised premises of the building (including the use permitted under
the lease). Except as provided in Article 30 hereof, nothing herein shall
require Tenant to make structural repairs or alterations unless Tenant has, by
its manner of use of the demised premises or method of operation therein,
violated any such laws, ordinances, orders, rules, regulations or requirements
with respect thereto. Tenant shall not do or permit any act or thing to be done
in or to the demised premises which is contrary to law, or which will invalidate
or be in conflict with public liability, fire or other policies of insurance at
any time carried by or for the benefit of Owner, or which shall or might subject
Owner to any liability or responsibility to any person, or for property damage,
Tenant shall not keep anything in the demised premises except as now or
hereafter permitted by the Fire Department, Board of Fire Underwriters, Fire


3

--------------------------------------------------------------------------------




Insurance Rating Organization and other authority having jurisdiction, and then
only in such manner and such quantity so as not to increase the rate for fire
insurance applicable to the building, nor use the demised premises in a manner
which will increase the insurance rate for the building or any property located
therein over that in effect prior to the commencement of Tenant’s occupancy. If
by reason of failure to comply with the foregoing the fire insurance rate shall,
al the beginning of this lease or to any time thereafter, be higher than it
otherwise would be, then Tenant shall reimburse Owner, as additional rent
hereunder, for that portion of all fire insurance premiums thereafter paid by
Owner which shall have been charged because of such failure by Tenant. In any
action or proceeding wherein Owner and Tenant are parties, a schedule or
“make-up” or rate fur the building or demised premises issued by a body making
the insurance rates applicable to said premises shall be conclusive evidence of
the facts therein stated and of the several items and charges in the fire
insurance rates then applicable to said premises. Tenant shall not place a load
upon any floor of the demised premises exceeding the liner load per equate root
area which it was designed to carry and which is allowed by law. Owner reserves
the right to prescribe the weight and position o f all safes, business machines
and mechanical equipment. Such installations shall be placed and maintained by
Tenant, at Tenant’s expense, in settings sufficient, in Owner’s judgment, to
absorb and prevent vibration, noise and annoyance.
Subordination:
7.    This lease is subject and subordinate to all ground or underlying leases
and to all mortgages which may now or hereafter affect such leases or the real
property of which the demised premises are a part. and to all renewals,
modifications, consolidations, replacements and extensions of any such
underlying testes and mortgages. This clause shall be self-operative and no
further instrument or subordination shall be required by any ground or
underlying lessor or by any mortgagee. affecting any lease or the real property
of which the demised premises are a part. In confirmation of such subordination,
Tenant shall from to time to time execute promptly any certificate that Owner
may request
Tenant’s Liability Insurance Property Loss, Damage, Indemnity:
8.    Owner or its agents shall not be liable for any damage to property of
Tenant or of others entrusted to employees of the building, nor for loss of, or
damage to, any property of Tenant by theft or otherwise, nor for any injury or
damage to persons or property resulting from any cause or whatsoever nature,
unless caused by, or due to. the negligence of Owner, its agents, servants or
employees; Owner or its agents shall not be liable for any damage caused by
other tenants or persons in, upon or about said building or caused by operations
in connection orally private, public or quasi public work. If at any time any
windows of the demised premises are temporarily closed, darkened or bricked up
(or permanently closed, darkened or bricked up, if required by law) for nay
reason whatsoever including, but not limited to, Owner’s own acts, Owner shall
not be liable for any damage Tenant may sustain thereby, and Tenant shall not be
entitled to any compensation therefore nor abatement or diminution of rent, nor
shall the same release Tenant from its obligations hereunder nor constitute an
eviction. Tenant shall indemnify and save harmless Owner against and from all
liabilities, obligations, damages, penalties, claims, costs and expenses for
which Owner shall not be reimbursed by insurance, including reasonable


4

--------------------------------------------------------------------------------




attorney’s fees, paid, suffered or incurred as a result of any breach by Tenant,
Tenant’s agents, contractors. employees, invitees, or licensees, of any covenant
or condition of this lease, or the carelessness, negligence or improper conduct
of Tenant. Tenant’s agents, contractors, employees, invitees or licensees.
Tenant’s liability under this lease extends to the acts and omissions of any
subtenant, and any agent, contractor, employee, invitee or licensee of any
subtenant. In case any action or proceeding is brought against Owner by retrain
of any such claim, Tenant, upon written notice from Owner, will, at Tenant’s
expense, resist or defend such action or proceeding by counsel approved by Owner
in writing. such approval not to be unreasonably withheld.
Destruction, Fire, and Other Casualty:
9.    (a) If the demised premises or any part thereof shall be damaged by fire
or other casualty, Tenure shall give immediate notice thereof to Owner and this
lease shall continue in full force and effect except as hereinafter set forth.
(b) If the demised premises arc partially damaged or rendered partially unusable
by fire or other casualty, the shortages thereto shall be repaired by, and at
the expense of, Owner, and the rent and other items of additional rent, until
such repair shall be substantially completed, shall be apportioned from the day
following the casualty according to the part of the demised premises which is
usable. (c) If the demised premises are totally damaged or rendered wholly
unusable by fire or other casualty, then the rent and other items of additional
rent as hereinafter expressly provided shall be proportionately paid up to the
time of the casualty and thenceforth shall cease until the date when the demised
premises shall have been repaired and restored by Owner (or sooner reoccupied in
part by Tenant then rent shall be apportioned as provided in subsection (b)
above), subject to Owner’s right to elect not to restore the same as hereinafter
provided. (d) If the demised premises are rendered wholly unusable or (whether
or not the demised premises are damaged in whole or in part) if the building
shall be an damaged that Owner shall decide to demolish it or to rebuild it,
then, in any of such events, Owner may elect to terminate this lease by written
notice to Tenant, given within ninety (90) days after such fire or casualty, or
thirty (30) days after adjustment of the insurance claim for such fire or
casualty, whichever is sooner, specifying a date for the expiration of the
lease, which date shall not be more than sixty (60) day, after the giving of
such notice, and upon the date specified in such notice the term of this lease
shall expire as fully and completely as if such date were the Jute set forth
above for the termination of this lease, and Tenant shall forthwith quit,
surrender and vacate the demised premises without prejudice however, to Owner’s
rights and remedies against Tenant under the lease provisions in effect prior to
such termination„ and any rent owing shall be paid up to such date, and any
payments of rent made by Tenant which were on account of any period subsequent
to such date shall be returned to Tenant. Unless Owner shall serve a termination
notice as provided for herein, Owner shall make the repairs and restorations
under the conditions of (b) and (c) hereof, with all reasonable expedition,
subject to delays due to adjustment of insurance claims, labor troubles and
causes beyond Owner’s control. After any such casualty, Tenant shall cooperate
with Owner’s restoration by removing from the demised premises as promptly as
reasonably possible, all of Tenant’s salvageable Inventory and movable
equipment, furniture, and other property. Tenant liability for rent shall resume
five (5) days after written notice from Owner that the demised premises are
substantially ready for Tenant’s occupancy. (e) Nothing contained hereinabove
shall relieve Tenant from liability that may exist as a result of damage from
fire or other casualty.


5

--------------------------------------------------------------------------------




Notwithstanding anything contained to the contrary in subdivisions (a) through
(e) hereof, including Owner’s obligation to restore under subparagraph (b)
above, each party shall look first to any insurance in its favor before making
any claim against the other party for recovery for loss or damage resulting from
fire or other casualty, and to the extent that such insurance is in force and
collectible, and to the extent permitted by law, Owner and Tenant each hereby
releases and waives all right of recovery with respect to subparagraphs (b), (d)
and (e) above, against the other or any one claiming through or under each of
them by way of subrogation or otherwise. The release and waiver herein referred
to shall be deemed to include any loss or damage to the demised premises and/or
to any personal property, equipment, trade fixtures, goods and merchandise
located therein. The foregoing release and waiver shall be in force only if both
releasors’ insurance policies contain a clause providing that such a release or
waiver shall not invalidate the insurance. If. and to the extent, that such
waiver can be obtained only by the payment of additional premiums, then the
party benefiting from the waiver shall pay such premium within ten (10) days
after written demand or shall be deemed to have agreed that the party obtaining
insurance coverage shall be free of any further obligation under the provisions
hereof with respect to waiver of subrogation. Tenant acknowledges that Owner
will not carry Insurance on Tenant’s furniture and/or furnishings or any
fixtures or equipment, improvements, or appurtenances removable oy Tenant, and
agrees that Owner will not be obligated to repair any damage thereto or replace
the same. (f) Tenant hereby waives ere provisions of Section 227 of the Real
Property Law and agrees that the provisions of this article shrill govern and
control in lieu thereof.
Eminent Domain:
10.    If the whole or any part of the demised premises shall be acquired or
condemned by Eminent Domain for any public or quasi public use or purpose, then
and in that event, the term of this lease shall cease and terminate from the
date of title vesting in such proceeding and Tenant shall have no claim for the
value of any unexpired term of said lease. Tenant shall have the right to make
an independent claim to the condemning authority for the value or Tenant’s
moving expenses and personal property, trade fixtures and equipment, provided
Tenant is entitled pursuant to the terms of the lease to remove such property,
trade limiters and equipment at the end of the term, and provided further such
claim does not reduce Owner’s award.
Assignment, Mortgage, Etc.:
11.    Tenant, for itself, its heirs, distributees, executors, administrators,
legal representatives, successors and assigns, expressly covenants that it shall
not assign, mortgage or encumber this agreement, nor underlet, or suffer or
permit the demised premises or any part thereof to be used by others, without
the prior written consent of Owner in each instance. Transfer of the majority of
the stock of a corporate Tenant or the majority interest in any partnership or
other legal entity which is Tenant shall be deemed an assignment. If this lease
be assigned, or if the demised premises or any part thereof be underlet or
occupied by anybody other than Tenant, Owner may, after default by Tenant,
collect rent from the assignee, undertenant or occupant, and apply the net
amount collected to the rent herein reserved, but no such assignment,
underletting, occupancy or collection shall be deemed a waiver of this


6

--------------------------------------------------------------------------------




covenant, or the acceptance of the assignee, under-tenant or occupant as tenant,
or a release of Tenant from the further performance by Tenant of immerge on the
part of Tenant herein contained. The consent by Owner to an assignment or
underletting shall not in any way be construed to relieve Tenant from obtaining
the express consent in writing of Owner to any further assignment or
underletting.
Electric Current:
12.    Rates and conditions in respect to submetering or rent inclusion, as the
ease may be, to be added in RIDER attached hereto. Tenant covenants and agrees
that at all times its use of electric current shall not exceed the capacity of
existing feeders to the building or the risers or wiring installation, end
Tenant may not use any electrical equipment which, in Owner’s opinion,
reasonably exercised, will overload such installations or interfere with the use
thereof by other tenants of the building. The change at any time of the
character of electric service shall in no way make Owner liable or responsible
to Tenant, for any loss, damages or expenses which Tenant may sustain.
Access to Premises:
13.    Owner or Owner’s agents shall have the right (but shall not be obligated)
to enter the demised premises in any emergency at any time, and, at other
reasonable limes, to examine the same and to make such repairs, replacements and
improvements as Owner may deem necessary and reasonably desirable to any portion
of the building, or which Owner many elect to perform in the demised premises
after Tenant’s failure to make repairs, or perform any work which Tenant is
obligated to perform under this lease, or for the purpose of complying with
laws, regulations and other directions of governmental authorities, Tenant shall
permit Owner to use, maintain and replace pipes, ducts, and conduits in and
through the demised premises, and to erect new pipes, ducts, and conduits
therein provided, wherever possible, that they are within walls or otherwise
concealed. Owner may, during the progress of any work in the detained premises,
take all necessary materials and equipment into said premises without the same
constituting an eviction, nor shall Tenant be entitled to any abatement of rent
while such work is in progress, nor to any damages by reason of loss or
interruption of business or otherwise. Throughout the term hereof Owner shall
have the right in enter the demised premises at reasonable hours for the purpose
of showing the same to prospective purchasers or mortgagees of the building, and
during the last six (6) months of the term for the purpose of showing the same
to prospective tenants, and may, during said six (6) months period, place upon
the demised premises the usual notices “To Let” and “For Sale” which notices
Tenant shall permit to remain thereon without molestation. If Tenant is not
present to open and permit an entry into the demised premises, Owner or Owner’s
agents may enter the same whenever such entry may be necessary or permissible by
master key or forcibly, and provided reasonable care is exercised to safeguard
Tenant’s property, such entry shall not render Owner or its agents liable
therefore, nor in any event shall the obligations of Tenant hereunder be
affected. If during the last month of the term Tenant shall have removed all or
substantially all of Tenant’s property therefrom, Owner may immediately enter,
alter, renovate or redecorate the demised premises without limitation or


7

--------------------------------------------------------------------------------




abatement of rent, or incurring liability to Tenant for any compensation, and
such act shall have no effect on this lease or Tenant’s obligation hereunder.
Vault, Vault Space, Area:
14.    No vaults, vault space or area, whether or not enclosed or covered, not
within the property line of the building is leased hereunder, anything contained
in or indicated on any sketch, blue print or plan, or anything contained
elsewhere in this lease to the contrary notwithstanding, Owner makes no
representation as to the location of the property line of the building. All
vaults and vault space and all such areas not within the property line of the
building, which Tenant may be permitted to use and/or occupy, is to be used
and/or occupied under a revocable license, and if any such license be revoked,
or lithe amount of such space or area be diminished or required by any federal,
state or municipal authority or public utility, Owner shall not be subject to
any liability, nor shall Tenant be entitled to any compensation or diminution or
abatement of rent, nor shall such revocation, diminution or requisition be
deemed constructive or actual eviction. Any tax, fee or charge of municipal
authorities for such vault or area shall be paid by Tenant, if used by Tenant,
whether or not specifically leased hereunder.
Occupancy:
15.    Tenant will not at any time use or occupy the demised premises in
violation of the certificate of occupancy issued for the building of which the
demised premises urea part. Tenant has inspected the demised premises and
accepts them as is, subject to the riders annexed hereto with respect to Owner’s
work, if any. In any event, Owner makes no representation as at the condition of
the demised premises and Tenant agrees to accept the same subject to violations,
whether or not of record. If any governmental license or permit shall be
required for the proper and lawful conduct of Tenant’s business, Tenant shall be
responsible for, and shall procure and maintain, such license or permit,
Bankruptcy:
16    (a) Anything elsewhere in this lease to the contrary notwithstanding, this
lease may be cancelled by Owner by sending of a written notice to Tenant within
a reasonable time after the happening of any one or more of the following
events: (1) the commencement of a case in bankruptcy or under the laws of arty
state naming Tenant (or a guarantor of any of Tenant’s obligations under this
lease) as the debtor; or (2) the making by Tenant (or a guarantor of any of
Tenant’s obligations under this lease) of an assignment or any other arrangement
for the benefit of creditors under any state statute. Neither Tenant nor any
person claiming through or under Tenant, or by reason of any statute or order of
court, shall thereafter be entitled to possession of the premises demised, but
shall forthwith quit and surrender the demised premises, If this lease shall be
assigned in accordance with its terms, the provisions of this Article 16 shall
be applicable only to the party then owning Tenant’s interest in this lease.
(b) It is stipulated and agreed that in the event of the termination of this
lease pursuant to (a) hereof, Owner shall forthwith, notwithstanding any other
provisions of this lease to the contrary, be entitled to recover from Tenant, as
and for liquidated damages, an amount equal to


8

--------------------------------------------------------------------------------




the difference between the rental reserved hereunder for the unexpired portion
of the term demised and the fair and reasonable rental value of the demised
premises for the same period. In the computation of such damages the difference
between any installment of rent becoming due hereunder after the date of
termination and the fair and reassemble rental value of the demised premises for
the period for which such installment was payable shall be discounted to the
date of termination at the rate of four percent (4%) per annum If the demised
premises or any part thereof be relet by Owner for the unexpired term of said
lease, or any part thereof, before presentation of proof of such liquidated
damages to any court, commission or tribunal, the amount of rent reserved upon
such retelling shall be deemed to be the fair and reasonable rental value far
the part or the whole of the demised premises so react during the term of the
re-letting. Nothing herein contained shall limit or prejudice the right of the
Owner to prove for and obtain as liquidated damages by reason of such
termination, an amount equal to the maximum allowed by arty statute or rule of
law in effect at the time when, and governing the proceedings in which, such
damages arc to be proved, whether or not such amount be greater, equal to, or
less than the amount of the difference referred to above.
Default:
17.    (1) If Tenant defaults in fulfilling any of the covenants of this lease
other than the covenants for the payment of rent or additional rent; or if the
demised premises becomes vacant or deserted, or if this lease be rejected under
§365 of Title 11 of the U.S. Code (Bankruptcy Code); or if any execution or
attachment shall be issued against Tenant or any of Tenant’s property whereupon
the demised premises shalt be taken or occupied by someone other than Tenant; or
if Tenant shall be in default with respect to any other lease between Owner and
Tenant; or if Tenant shall have failed, after five (5) days written notice, to
redeposit with Owner any portion of the security deposited hereunder which Owner
has applied to the payment of any rent and additional rent due and payable
hereunder; or if Tenant fails to move into or take possession of the demised
premises within thirty (30) days after the commencement of the term of this
lease, or which fact Owner shall be the sole judge; then in any one or more of
such events, upon Owner serving a written fifteen (15) days notice upon Tenant
specifying the nature of said default, and upon the expiration of said fifteen
(15) days, if Tenant shall have failed to comply with or remedy such default, or
if the said default or omission complained or shall be of a nature that the same
cannot be completely cued or remedied within said fifteen (15) day period, and
if Tenant shall not have diligently commenced during such default within such
fifteen (15) day period, and shall not thereafter with reasonable diligence and
in good faith, proceed to remedy or cure such default, then Owner may serve a
written five (5) days notice of cancellation of this lease upon Tenant, and upon
the expiration of said five (5) days this lease and the term thereunder shall
end and expire as fully and completely as if the expiration of such five (5) day
period were the day herein definitely fixed for the end and expiration of this
lease and the term thereof, and Tenant shall then quit and surrender the demised
premises to Owner, but Tenant shall remain liable as hereinafter provided.
(2) If the notice provided for in (1) hereof shall have been given, and the term
shall expire as aforesaid; or if Tenant shall be in default in the payment of
the rent reserved herein or any item of additional rent herein mentioned, or any
part or either, or in making any other payment


9

--------------------------------------------------------------------------------




herein required; then, and in any of such events, Owner may without notice,
re-enter the demised premises either by force or otherwise, and dispossess
Tenant by summary proceedings or otherwise, and the legal representative of
Tenant or other occupant of the demised premises, and remove their effects and
hold the demised premises as if this lease had not been made, and Tenant hereby
waives the service of notice of intention to re-enter or to institute legal
proceedings to that end. If Tenant shall make default hereunder prior to the
date fixed as the commencement of any renewal or extension of this lease, Owner
may cancel and terminate such renewal or extension agreement by written notice.
Remedies or Owner and Waiver of Redemption:
18.    In case of any such, default, re-entry, expiration and/or dispossess by
summary proceedings or otherwise, (a) the rent, and additional rent, shall
become due thereupon and be paid up to the time of such re-entry, dispossess
and/or expiration, (b) Owner may re-let the demised premises or any part or
parts thereof, either in the name of Owner or otherwise, fora term or terms,
which may at Owner’s option be less than or exceed the period which would
otherwise have constituted the balance of the term of this lease, and may grant
concessions ur free rent or charge a higher rental than that in this lease, (c)
Tenant or the legal representatives of Tenant shall also pay to Owner as
liquidated damages for the failure of Tenant to observe and perform said
Tenant’s covenants herein contained, any deficiency between the rent hereby
reserved and or covenanted to be paid and the net amount, if any, of the rents
collected on account of the subsequent lease or leases of the demised premises
for each month of the period which would otherwise have constituted the balance
of the term or this lease. The failure of Owner to re-let the demised premises
or any part or parts thereof shall not release or affect Tenant’s liability for
damages, in computing such liquidated damages there shall be added to the said
deficiency such expenses as Owner may incur in connection with re-letting, such
as legal expenses, reasonable attorneys’ fees, brokerage, advertising, and for
keeping the demised premises in good order or for preparing the same for
re-letting. Any such liquidated damages shall be paid in monthly installments by
Tenant on the rent day specified in this lease, and any suit brought to collect
the amount of the deficiency for any month shall not prejudice in any way the
rights of Owner to collect the deficiency for any subsequent month by a similar
proceeding. Owner, in putting the demised premises in good order or preparing
the same for re-rental may, at Owner’s option, make such alterations, repairs,
replacements, anti/or decorations in the demised premises as Owner, in Owner’s
sole judgment, considers advisable and necessary for the purpose of re-letting
the demised premises, and the making of such alterations, repairs, replacements,
and/or decorations shall not operate or be construed to release Tenant from
liability hereunder as aforesaid, Owner shall in no event be liable in any way
whatsoever for failure to re-let the demised premises, or in the event that the
demised premises are re-let, for failure to collect the rent thereof under such
re-letting, and in no event shall Tenant be entitled to receive any excess, if
any, of such net rents collected over the sums payable by Tenant to Owner
hereunder. In the event of a breach or threatened breach by Tenant of any of the
covenants or provisions hereof, Owner shall have the right of injunction and the
right to invoke any remedy allowed at law or in equity as if re-entry, summary
proceedings and other remedies were not herein provided for. Mention in this
lease of any particular remedy, shall not preclude Owner from any other remedy,


10

--------------------------------------------------------------------------------




in law or in equity, Tenant hereby expressly waives any and all rights or
redemption granted by or under any present or future laws,
Fees and Expenses:
19.    If Tenant shall default in the observance or performance of any term or
covenant on Tenant’s part to be observed or performed under, or by virtue of,
any of the terms or provisions in any article of this lease, after notice if
required, and upon expiration of the applicable grace period, if any, (except in
an emergency), then, unless otherwise provided elsewhere in this lease, Owner
may immediately, or at any time thereafter, anti without notice, perform the
obligation of Tenant thereunder. If Owner, in connection with the foregoing, or
in connection with any default by Tenant in the covenant to pay rent hereunder,
makes any expenditures or incurs any obligations for the payment or money,
including but not limited to reasonable attorneys’ fees, in prosecuting or
distending any action or proceeding, and prevails in any such action to
proceeding, then Tenant will reimburse Owner for such sums so paid or
obligations incurred with interest and costs. The foregoing expenses incurred by
reason of Tenant’s default shall be deemed to be additional rent hereunder and
shall be paid by Tenant to Owner within ten (10) days of rendition of any bill
or statement to Tenant therefore. If Tenant’s lease term shall have expired at
the time of making of such expenditures or incurring of such obligations, such
sums shall be recoverable by Owner as damages.
Building Alterations and Managements:
20.    Owner shall have the right, at any time, without the same constituting an
eviction and without incurring liability to Tenant therefore, to change the
arrangement and or location of public entrances, passageways, doors, doorways,
corridors, elevators, stairs, toilets or other public pants of the building, and
to change the name, number or designation by which the building may be known.
There shall be no allowance to Tenant for diminution of rental value mil no
liability on the part of Owner by reason or inconvenience, annoyance or injury
to business arising front Owner or other Tenant making any repairs in the
building or any such alterations, additions and improvements. Furthermore,
Tenant shall not have any claim against Owner by reason of Owner’s imposition of
any controls of the manner of access to the building by Tenant’s social or
business visitors, as Owner may deem necessary, for the security of the building
and its occupants.
No Representations by Owner:
21.    Neither Owner one Owner’s agents have made any representations or
promises with respect to the physical condition of the building, the land upon
which it is erected, the demised premises, the rents, leases, expenses of
operation, or any other matter or thing affecting or related to the demised
premises or the building, except as herein expressly net forth, and no rights,
easements or licenses arc acquires! by Tenant by implication or otherwise except
as expressly set forth in the provisions of this lease, Tenant has inspected the
building and the demised premises and is thoroughly acquainted with their
condition and agrees to take the same “as-is” on the date possession is
tendered, and acknowledges that the taking of possession of the demised premises
by Tenant shall be conclusive evidence that the said premises, and the building


11

--------------------------------------------------------------------------------




of which the same form a part, were in good and satisfactory condition at the
time such possession was so taken, except as to latent defects. All
understandings and agreements heretofore made between the parties hereto are
merged in this contract, which alone fully and completely expresses the
agreement between Owner and Tenant, and any executory agreement hereafter made
shall be ineffective to change, modify, discharge or effect an abandonment of it
in whole or in part, unless such executory agreement is in writing and signed by
the party against whom enforcement of the change, modification, discharge or
abandonment is sought.
End of Term:
22.    Upon the expiration or other termination of the term of this lease,
Tenant shall quit and surrender to Owner the demised premises, “broom-clean”, in
good order and condition, ordinary wear and damages which Tenant is not required
to repair as provided elsewhere in this lease excepted, and Tenant shall remove
all its property from the demised premises. Tenant’s obligation to observe or
perform this covenant shall survive the expiration or other termination of this
lease. If the last day of the term of this lease, or any renewal thereof, falls
on Sunday, this lease shall expire at noon on the preceding Saturday, unless it
be a legal holiday, in which case it shall expire at noon on the preceding
business day.
Quiet Enjoyment:
23.    Owner covenants and agrees with Tenant that upon Tenant paying the rent
and additional rent and observing and performing all the terms, covenants and
conditions, on Tenant’s part to be observed and performed, Tenant may peaceably
and quietly enjoy the premises hereby demised, subject, nevertheless, to the
terms and conditions of this lease including, but not limited to, Article 34
hereof, and to the ground leases, underlying leases and mortgages hereinbefore
mentioned.
Failure to Give Possession:
24.    If Owner is unable to give possession of the demised premises on the date
of the commencement of the term hereof because of the holding over or retention
of possession of any tenant, undertenant or occupants, or if the demised
premises arc located in a building being constructed, because such building has
not been sufficiently completed to make the premises ready for occupancy or
because of the fact that a certificate of occupancy has not been procured, or if
Owner has not completed any work required to be performed by Owner, or for any
other reason, Owner shall not be subject to any liability for failure to give
possession on said date and the validity of the lease shall not be impaired
under such circumstances, nor shall the same be construed in any way to extend
the term of this lease, but the rent payable hereunder shall be abated (provided
Tenant is not responsible for Owner’s inability to obtain possession or complete
any work required) until after Owner shall have given Tenant notice that Owner
is able to deliver possessions in the condition required by this lease. If
permission is given to Tenant to enter into possession of the demised premises,
or to occupy premises other than the demised premises. prior to the date
specified as the commencement of the term of this lease. Tenant covenants and
agrees that such possession and/or occupancy shall be deemed to be under all the
terms, covenants, conditions and provisions of this lease, except the obligation
to pay the fixed annual


12

--------------------------------------------------------------------------------




rent set forth in page one of this lease, The provisions of this article are
intended to constitute “an express provision to the contrary” within the meaning
of Section 223-a of the Now York Real Property Law.
No Waiver:
25.    The failure of Owner to seek redress for violation of, or to insist upon
the strict performance of, any covenant or condition of this lease, or of any of
the Rules or Regulations, set forth or hereafter adopted by Owner, shall not
prevent a subsequent act, which would have originally constituted a violation,
from having all the force and effect of an original violation. The receipt by
Owner of rent with knowledge of the breach of any covenant of this lease shall
not be deemed a waiver of such breach, and no provision adds lease shall be
deemed to have been waived by Owner unless such waiver be in writing signed by
Owner. No payment by Tenant, or receipt by Owner, of a lesser amount than the
monthly rent herein stipulated shall be deemed to be other than on account of
the earliest stipulated rent, nor shall any endorsement or statement of any
check or any letter accompanying any check or payment as rent be deemed an
accord and satisfaction, and Owner may accept such check or payment without
prejudice to Owner’s right to recover the balance of such rent or pursue any
other remedy in this lease provided. All checks tendered to Owner as and for the
rent of the demised premises shall be deemed payments for the account of Tenant.
Acceptance by Owner of rent from anyone other than Tenant shall not be deemed to
operate as an attornment to Owner by the payer of such rent, or as a consent by
Owner to an assignment or subletting by Tenant of the demised premises to such
payer, or as a modification of the provisions of this lease. No act or thing
done by Owner or Owner’s agents during the term hereby demised shall be deemed
an acceptance of a surrender of said premises, and no agreement to accept such
surrender shall be valid unless in writing signed by Owner. No employee of Owner
or Owner’s agent shall have any power to accept the keys of said premises prior
to the termination of the lease, and the delivery of keys to any such agent or
employee shall not operate as a termination of the lease or a surrender of the
demised premises.
Waiver of Trial by Jury:
26.    It is mutually agreed by and between Owner and Tenant that the respective
parties hereto shall, and they hereby do, waive trial by jury in any action,
proceeding or counterclaim brought by either of the parties hereto against the
other (except for personal injury or property damage) on any matters whatsoever
arising out of or in any way connected with this lease, the relationship of
Owner and Tenant, Tenant’s use of or occupancy of demised premises, and any
emergency statutory or any other statutory remedy. It is further mutually agreed
that in the event Owner commences any proceeding or action for possession,
including a summary proceeding for possession of the demised premises, Tenant
will not interpose any counterclaim, of whatever nature or description, in any
such proceeding, including a counterclaim under Article 4, except for statutory
mandatory counterclaims.
Inability to Perform:
27.    This lease and the obligation of Tenant to pay rent hereunder and perform
all of the ether covenants and agreements hereunder on part of Tenant to be
performed shall in no way be


13

--------------------------------------------------------------------------------




affected, impaired or excused because Owner is unable to fulfill any of its
obligations under this louse, or to supply, or is delayed in supplying, any
service expressly or impliedly to be supplied, or is unable to make, or is
delayed in making, any repairs, additions. alterations or decorations, or is
unable to supply, or is delayed in supplying, any equipment, fixtures or other
materials, if Owner is prevented or delayed from doing an by reason of strike or
labor troubles, or any cause whatsoever beyond Owner’s sole control including,
but not limited to, government preemption or restrictions, or by reason or any
rule, order or regulation of any department or subdivision thereof of any
government agency, or by reason of the conditions which have been or are
affected, either directly or indirectly, by war or other emergency.
Bills and Notices:
28.    Except as otherwise in this lease provided, any notice, statement, demand
or other communication required or permitted to be given, rendered on made by
either party to the other, pursuant to this lease or pursuant to any applicable
law or requirement of public authority, shall be in writing (whether or not so
slated elsewhere in this lease) and shall be deemed to have been properly given,
rendered or made, if sent by registered or certified mail (express mail, if
available), return receipt requested, or by courier guaranteeing overnight
delivery and furnishing a receipt in evidence thereof, addressed to the other
party at the address hereinabove set forth (except that after the date specified
as the commencement of the term of this lease, Tenant’s address, unless Tenant
shall give notice to the contrary, shall be the building), and shall be deemed
to have been given, rendered or made (a) on the date delivered, if delivered to
Tenant personally, (b) on the date delivered, if delivered by overnight courier
or (e) on the date which is two (2) days after being mailed. Either party may,
by notice as aforesaid, designate a different address or addresses for notices,
statements, demand or other communications intended for it. Notices given by
Owner’s managing agent shall be deemed a valid notice if addressed and set in
accordance with the provisions of this Article. At Owner’s option, notices and
hills to Tenant may be sent by hand delivery.
Water Charges:
29.    if Tenant requires, uses or consumes water for any purpose in addition to
ordinary lavatory purposes (of which fact Owner shall be the sole judge) Owner
may install a water meter and thereby measure Tenant’s water consumption for all
purposes, Tenant shall pay Owner for the cost of the meter and the cost of the
installation. Throughout the duration of Tenant’s occupancy, Tenant shall keep
said meter and installation equipment in good working order and repair at
Tenant’s own cost and expense. In the event Tenant fails to maintain the meter
and installation equipment in good working order and repair (of which fact Owner
shall be the sole judge) Owner may cause such meter and equipment to be replaced
or repaired, and collect the cost thereof from Tenant as additional rent. Tenant
agrees to pay for water consumed, as shown on said meter as and when bills are
rendered, and in the event Tenant defaults in the making such payment, Owner may
pay such charges and collect the same from Tenant as additional rent. Tenant
covenants and agrees to pay, as additional rent, the sewer rent, charge or any
other tax, rent or levy which now or hereafter is assessed, imposed or a lien
upon the demised premises, or the realty of which they are a part, pursuant to
any law, order or regulation made or issued in


14

--------------------------------------------------------------------------------




connection with the use, consumption, maintenance or supply of water, the water
system or sewage or sewage connection or system. If the building, the demised
premises, or any part thereof, is supplied with water through a meter through
which water is also supplied to other premises, Tenant shall pay to Owner, as
additional rent, on the first day of each month ____% ($200.00) of the total
meter charges as Tenant’s portion. Independently of, and in addition to, any of
the remedies reserved to Owner hereinabove or elsewhere in this lease, Owner may
sue for and collect any monies to be paid by Tenant. or paid by Owner, for any
of the reasons or purposes hereinabove set forth.
Sprinklers:
30.    Anything elsewhere in this lease to the contrary notwithstanding, if the
New York Board of Fire Underwriters or the New York Fire Insurance Exchange or
any bureau, department or official of the federal, state or city government
recommend or require the installation of a sprinkler system, or that any
changes, modifications, alterations, or additional sprinkler heads or other
equipment be made or supplied in an existing sprinkler system by reason of
Tenant’s business, the location of partitions, trade fixtures, or other contents
of demised premises, or for any other reason, or if any such sprinkler system
installations, modifications, alterations, additional sprinkler heads or other
such equipment, become necessary to prevent the imposition Ma penalty or charge
against the full allowance for a sprinkler system in the fire insurance rate set
by said Exchange or any other body making the insurance rates, or by any fire
insurance company, Tenant shall, at Tenant’s expense, promptly make such
sprinkler system installations, changes, modifications, alterations, and supply
additional sprinkler heads or other equipment as required, whether the work
-involved shall be structural or non-structural in nature, Tenant shall pay to
Owner as additional rent the sum of $200.00, on the first day of each month
during the term of this lease, as Tenant’s portion of the contract price for
sprinkler supervisory services.
Elevators, Heat, Cleaning:
31.    As long as Tenant is not in default under any the covenants of this
lease, beyond the applicable grace period provided in this lease for the curing
of such defaults, Owner shall: (a) provide necessary passenger elevator
facilities on business days from 8 a.m. to 6 p.m. and on Saturdays from 8 a.m.
to 1 p.m.; (b) if freight elevator service is provided, same shall be provided
only on regular business days, Monday through Friday inclusive, and on those
days only between the hours of 9 a.m. and 12 noon and between 1 p.m. and 5 p.m.;
(c) furnish heat, water and other services supplied by Owner to the demised
premises, when and as required by law, on business days from 8 a.m. to 6 p.m.
and on Saturdays from 8 a.m. to 1 p.m.; (d) clean the public halls and public
portions of the building which are used in common by all tenants. Tenant shall,
at Tenant’s expense, keep the demised premises, including the windows, clean and
in order, to the reasonable satisfaction of Owner, and for that purpose shall
employ person or persons, or corporations approved by Owner. Tenant shall pay to
Owner the cost of removal of any of Tenure’s refuse and rubbish from the
building. Bills for the same shall be rendered by Owner to Tenant at such time
as Owner may elect, and shall be due and payable hereunder, and the a moot of
such bills shun be deemed to be, and be paid as additional rent. Tenant shall,
however, have the option of independently contracting for the removal or such
rubbish and refuse in the event


15

--------------------------------------------------------------------------------




that Tenant does not wish to have same done by employees of Owner, Under such
circumstances, however, the removal of such refuse and rubbish by others shall
be subject to such rules and regulations as, in the judgment of Owner, are
necessary for the proper operation oldie building. Owner reserves the right to
stop service of the heating, elevator, plumbing and electric systems, when
accessary, by reason or accident or emergency, or for repairs, alterations,
replacements or improvements, which in the judgment of Owner are desirable or
necessary to be made, until said repairs, alterations, replacements or
improvements shall have been completed. If the building of which the demised
premises are a part supplies manually operated elevator service, Owner may
proceed diligently with alterations necessary to substitute automatic control
elevator service without in any way affecting the obligations of Tenant
hereunder.
Security:
32.    Tenant has deposited with Owner the sum of $ SEE RIDER 42.03 as security
for the faithful performance and observance by Tenant of the terms, provisions
and conditions of this lease. It is agreed that in the event Tenant defaults in
respect of any of the terms, provisions and conditions of this lease, including,
but not limited to, the payment of rent and additional rent, Owner may use,
apply or retain the whole or any part of the security so deposited to the extent
required for the payment of any rent and additional rent, or any other tarn as
to which Tenant in in default, or for any sum which Owner may expend, or may be
required to expend, by reason of Tenant’s default in respect of any of the
terms, covenants and conditions (this lease, including but not limited to, any
damages or deficiency in the re-letting of the demised premises, whether such
damages or deficiency accrued before or after summary proceedings or other
re-entry by Owner. In the case of every such use, application or retention,
Tenant shall, within five (5) days after demand, pay to Owner the sum so used,
applied or retained which shall be added to the security deposit so that the
same shall be replenished to its former mount. In the event that Tenant shall
fully and faithfully comply with all of the terms, provisions, covenants and
conditions of this lease, the security shall be returned to Tenant after the
date fixed as the end of the lease, and after delivery of entire possession of
the demised premises to Owner, In the event of a sale of the land and building
or leasing of the building, of which the demised premises form a part, Owner
shall have the right to transfer the security to the vendee or lessee, and Owner
shall thereupon be released by Tenant from all Liability fur the return of such
security; and Tenant agrees to look to the new Owner solely for the return of
said security, and it is agreed that the provisions hereof shall apply to every
transfer or assignment made of the security to a new Owner. Tenant further
covenants that it will not assign or encumber, or attempt to assign or encumber,
the monies deposited herein as security, and that neither Owner nor its
successors or assigns shall be bound by any such assignment, encumbrance,
attempted assignment or attempted encumbrance.
Captions:
33.    The Captions are inserted only as a matter of convenience and for
reference, and in no way define. limit or describe the scope of this lease nor
the intent of any provision thereof.


16

--------------------------------------------------------------------------------




Definitions:
34.    The term “Owner” as used in this lease means only the owner of the fee or
of the leasehold of the building, or the mortgagee in possession for the time
being, of the land and building (or the owner of a lease of the building or of
the land and building) of which the demised premises form a pan, so that in the
event of any sale or sales or conveyance, assignment or transfer of said land
and building or of said lease, or in the event of a lease of said building, or
of the land and building, the said Owner shall be and hereby is entirely freed
and relieved of all covenants and obligations of Owner hereunder, and it shall
be deemed and construed without further agreement between the pardon or their
successors in interest, or between the parties and the purchaser, grantee,
assignee or transferee at any such sale, or the said lessee of the building, or
of the land and building, that the purchaser or the lessee of the building has
assumed end agreed to carry out any and all covenants and obligations of Owner
hereunder. The words “re-enter” and “re-entry” as used in this lease are not
restricted to their technical legal meaning. The term “rent” includes the annual
rental rate whether so expressed or expressed in monthly installments, and
“additional rent.” “Additional rent” means all sums which shall be due to Owner
from Tenant under this lease, in addition to the annual rental rate. The term
“business days” as used in this lease, shall exclude Saturdays, Sundays and all
days observed by the State or Federal Government as legal holidays. and those
designated as holidays by the applicable building service union employees
service contract, or by the applicable Operating Engineers contract with respect
to HVAC service. Wherever it is expressly provided in this lease that consent
shall not be unreasonably withheld, such consent shalt not be unreasonably
delayed.
Adjacent Excavation-Shoring:
35.    If un excavation shall be made upon land adjacent to the demised
premises, or shall be authorized to be made, Tenant shall afford to the person
causing or authorized to cause such excavation, a license to enter upon the
demised premises for the purpose of doing such work as said person shall deem
necessary to preserve the wall or the building, of which demised premises form a
part, from injury or damage, and to support the same by proper foundations,
without any claim for damages or indemnity against Owner, or diminution or
abatement of rent.
Rules and Regulations:
36.    Tenant and Tenant’s servants, employees, agents, visitors, and licensees
shall observe faithfully, and comply strictly with, the Rules and Regulations
annexed hereto and such other and further reasonable Rules and Regulations as
Owner or Owner’s agents may from time to time adopt. Notice of any additional
Rules or Regulations shall be given in such manner as Owner may elect. In case
Tenant disputes the reasonableness of any additional Rotes or Regulations
hereafter made or adopted by Owner or Owner’s agents, the parties hereto agree
to submit the question of the reasonableness of such Rules or Regulations for
decision to the New York office of the American Arbitration Association, whose
determination shall be final and conclusive upon the parties hereto. The right
to dispute the reasonableness of any additional Rules or Regulations upon
Tenant’s part shall be deemed waived unless the same shall be asserted by
service of a notice, in writing, upon Owner, within fifteen (15) days after the
giving of notice thereof. Nothing in this lease contained shall be construed to
impose upon Owner any


17

--------------------------------------------------------------------------------




duty or obligation to enforce the Rules and Regulations or terms, covenants or
conditions in any other lease, as against any other tenant, and Owner shall not
be liable to Tenant for violation of the same by any other tenant, its servants,
employees, agents, visitors or licensees.
Glass:
37.    Owner shall replace, at the expense of Tenant, any and all plate and
other glass damaged or broken from any cause whatsoever In and about the demised
premises. Owner may insure, and keep insured, at Tenant’s expense, all plate and
other glass in the demised premises fur and in the name of Owner. Bills for the
premiums therefore shall be rendered by Owner to Tenant at such times as Owner
may elect, and shall be due front, and payable by Tenant when rendered, and the
amount thereof shall be deemed to he, and be paid an, additional rent.
Estoppel Certificate:
38,    Tenant, at any time, and from time to time, upon at least ten (10) days
prior notice by Owner, shall execute, acknowledge and deliver to Owner, and/or
to any other person, firm or corporation specified by Owner, a statement
certifying that this lease is unmodified and in full force and effect (or if
there have been modifications, that the same is in full force and effect as
modified and stating the modifications), stating the dates to which the rent and
additional rent have Won paid, stating whether or not there exists any default
by Owner under this lease, and, if so, specifying each such default and such
other information as shalt be required of Tenant.
Directory Board Listing:
39.    If, at the request of, and as accommodation to, Tenant, Owner shall place
upon the directory board in the lobby of the building, one or more names of
persons or entities other than Tenant, such directory board listing shall not be
construed as the consent by Owner to an assignment or subletting by Tenant to
such parsons or entities.
Successors and Assigns:
40.    The covenants, conditions and agreements contained in this lease shall
bind and inure to the benefit of Owner and Tenant and their respective heirs,
distributees, executors, administrators, successors, and except as otherwise
provided in this lease, their assigns. Tenant shall took only to Owner’s estate
and interest inn the land and building for the satisfaction of Tenant’s remedies
for the collection of a judgment (or other judicial process) against Owner in
the event of any default by Owner hereunder, and no other property or onsets of
such Owner (or any partner, member, officer or director thereof, disclosed in
undisclosed), shall be subject to levy, execution or other enforcement procedure
for the satisfaction of Tenant’s remedies under, or with respect to, this lease,
the relationship of Owner and Tenant hereunder, or Tenant’s use and occupancy of
the demised premises.
SEE RIDER ANNEXED HERETO AND MADE PART HEREOF


18

--------------------------------------------------------------------------------




In Witness Whereof, Owner and Tenant have respectively signed and sealed this
lease as of the and year first above written.
/s/ Adam D. Smith    
45 WEST 36TH STREET LLC, Landlord
Witness for Owner:


                
By: Adam D. Smith, Managing Agent [L.S.]
Cinedigm Corp., Tenant
Witness for Tenant:            
            
/s/ Jonathan P. Donahue            /s/ William S. Sondheim, President    
By:


ACKNOWLEDGEMENT
STATE OF NEW YORK,
ss.:
COUNTY OF


On the ______ day of ______ in the year     ____, before me, the undersigned, a
Notary Public in and for said State, personally appeared __________________,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual(s) whose name(s) is (are) subscribed to the within instrument
and acknowledged to me that he/she/they executed the same in his/her/ their
capacity(ies), and that by his/her/their signature(s) on the instrument, the
individual(s), or the person upon behalf of which the individuals) acted,
executed the instrument.
                
NOTARY PUBLIC


19

--------------------------------------------------------------------------------






RULES AND REGULATIONS ATTACHED TO AND
MADE A PART OF THIS LEASE
IN ACCORDANCE WITH ARTICLE 36.
1.    The sidewalks, entrances, driveways, passages, courts. elevators,
vestibules, stairways, corridors or halls shall not be obstructed or encumbered
by Tenant or used for any purpose other than for ingress or egress from the
demised premises and for delivery of merchandise end equipment in a prompt and
efficient manner, using elevators and passageways designated for such delivery
by Owner. There shall not be used in any space, or in the public hall attic
building, either by Tenant or by jobbers or others in the delivery or receipt of
merchandise, any hand tracks, excerpt those equipped with rubber tires and
sideguards. If said premises are situated on the ground floor of the building,
Tenant shall further, at Tenant’s expense, keep the sidewalk and curb in front
of said premises clean and free from ice, snow, dirt and rubbish.
2.    The water and wash closest and plumbing fixtures shall not be used for any
purposes other than those for which they were designed or constructed, and no
sweepings, rubbish, rags, acids or other substance shall be deposited therein,
and the expense of any breakage, stoppage, or damage resulting from the
violation of this rule shall be borne by Tenant, whether or not caused by
Tenant, its clerks, agents, employees or visitors.
3.    No carpet, rug or other article shall be hung or shaken out of any window
of the building; and Tenant shall not sweep or throw. or permit to be swept or
thrown substances from the demised premises, any dirt or other substance into
any of the corridors of halls, elevators, or out of the doors or windows or
stairways of the building, and Tenant shall not use, keep, or permit to be used
or kept, any foul or noxious gas or substance in the demised premises, or permit
or suffer the demised premises to be occupied or used in a manner offensive or
objectionable to Owner or other occupants of the buildings by reason of noise,
odors, and or vibrations, or interfere in any way, with other tenants or those
having business therein, nor shall any bicycles, vehicles, animals, fish or
birds be kept in or about the building. Smoking or carrying lighted cigars or
cigarettes in the elevators of the building is prohibited.
4.    No awnings or other projections shall be attached to the outside walls of
the building without the prior written consent of Owner.
5.    No sign, advertisement, notice or other lettering shall be exhibited,
inscribed, painted or affixed by Tenant on any part of the outside of the
demised premises or the building, or on the inside of the demised premises if
the same is visible from the outside of the demised premises, without the prior
written consent of Owner, except that the name of Tenant may appear on the
entrance door of the demised premises. In the event of the violation of the
foregoing by Tenant, Owner may remove same without any liability, and may charge
the expense incurred by such removal to Tenant. Interior signs on doors and
directory tablet shall be inscribed, painted, or affixed for Tenant by Owner at
the expense of Tenant, and shall be of a size, color and style acceptable to
Owner.


20

--------------------------------------------------------------------------------




6.    Tenant shall not mark, paint, drill into, or in any way deface any part of
the demised premises or the building of which they form a part. No boring,
cutting, or stringing of wires shall be permitted, except with the prior written
consent of Owner, and as Owner may direct. Tenant shall not lay linoleum, or
other similar floor covering, in that the same shall come in direct contact with
the floor of the demised premises, and, if linoleum or other similar floor
covering is desired to be used, an interlining of builder’s deadening felt shall
be first affixed to the floor, by a paste or other material, soluble in water,
the use of cement or other similar adhesive material being expressly prohibited.
7.    No additional locks or bolts of any kind shall be placed upon any of the
doors or windows by Tenant, nor shall any changes be made in existing locks or
mechanism thereof. Tenant must, upon the termination of his tenancy, restore to
Owner all keys of stores, offices and toilet rooms, either furnished to, or
otherwise procured by, Tenant, and in the event of the loss of any keys, so
furnished, Tenant shall pay to Owner the cost thereof.
8.    Freight, furniture, business equipment, merchandise and bulky matter of
any description shall be delivered to and removed from the demised premises only
on the freight elevators and through the service entrances and corridors, and
only during hours, and in a manner approved by Owner. Owner reserves the right
to inspect all freight to be brought into the building, and to exclude from the
building all freight which violates any of these Rules and Regulations of the
lease, of which these Rules and Regulations are a part.
9.    Tenant shall not obtain for use upon the demised premises ice, drinking
water, towel and other similar services, or accept barbering or boothlacking
services in the demised premises, except from persons authorized by Owner, and
at hours and under regulations fixed by Owner. Canvassing, soliciting and
peddling in the building is prohibited and Tenant shall cooperate to prevent the
same.
10.    Owner reserves the right to exclude from the building all persons who do
not present a pass to the building signed by Owner. Owner will furnish passes to
persons for whom any Tenant requests same in writing. Tenant shall be
responsible for all persons for whom it requests such pass, and shall be liable
to Owner for all acts of such persons. Notwithstanding the foregoing, Owner
shall not be required to allow Tenant or any person to enter or remain in the
building, except on business days from 8;00 a.m. to 6:00 p.m. and on Saturdays
from 8:00 a.m. to 1:00 p.m. Tenant shall not have a claim against Owner by
reason of Owner excluding from the building any person who does not present such
pass.
11.    Owner shall have the right to prohibit any advertising by Tenant which in
Owner’s opinion, tends to impair the reputation of the building or its
desirability as a loft building, and upon written notice from Owner, Tenant
shall refrain from or discontinue such advertising.
12.    Tenant shall not bring, or permit to be brought or kept, in or on the
demised premises, any inflammable, combustible, explosive, or hazardous fluid,
material, chemical or substance, or cause or permit any odors of cooking or
other processes, or any unusual or other objectionable odors, to permeate in, or
emanate from, the demised premises.


21

--------------------------------------------------------------------------------




13.    Tenant shall not use the demised premises in a manner which disturbs or
interferes with other tenants in the beneficial use of their premises.
14.    Refuse and Trash. (1) Compliance by Tenant. Tenant covenants and agrees,
at its sole cost and expense, to comply with all present and future laws,
orders, and regulations, of all state, federal, municipal, and local
governments, departments, commissions and boards regarding the collection,
sorting, separation and recycling of waste products, garbage, refuse and trash.
Tenant shall sort and separate such waste products, garbage, refuse and trash
into such categories as provided by law. Each separately sorted category of
waste products, garbage, refuse and trash shall be placed in separate
receptacles reasonably approved by Owner. Tenant shall remove, or cause to be
removed by a contractor acceptable to Owner, at Owner’s sole discretion, such
items as Owner may expressly designate, (2) Owner’s Rights in Event of
Noncompliance. Owner has the option to refuse to collect or accept from Tenant
waste products, garbage, refuse or trash (a) that is nor separated and sorted us
required by law or (b) which consists of such items as Owner may expressly
designate for Tenant’s removal, and to require Tenant to arrange for such
collection at Tenant’s sole cost and expense, utilizing a contractor
satisfactory to Owner. Tenant shall pay all costs, expenses, fines, penalties or
damages that may be imposed on Owner or Tenant by reason of Tenant’s failure to
comply with the provisions of this Building Rule 14, and, at Tenant’s sole cost
and expense, shall indemnity, defend and hold Owner harmless (including
reasonable legal fees and expenses) from and against any actions, claims and
suits arising from such noncompliance, utilizing counsel reasonably satisfactory
to Owner.
Address   45 West 36th Street
      New York, New York
      7th Floor
Premises








                   
Dated March in the year 2017


TO


   45 West 36th Realty LLC
      to
   Cinedigm Corp.


Rent Per Year


Rent Per Month
STANDARD FORM OF
Loft
Lease


Term
From
To
The Real Estate Board of New York, Inc.
Copyright 2004, All rights Reserved.
Reproduction in whole or in part prohibited.
Drawn by
Checked by
Entered by
Approved by


 
 
Company:
Smith & Shapiro
S/N: PCF5-10919
Provided by:
Joshua Smith
Prepared using Software from Professional Computer Forms Co. 12/04







22

--------------------------------------------------------------------------------







RIDER TO LEASE BETWEEN
45 West 36th Street LLC.,
AS LANDLORD AND
Cinedigm Inc., AS TENANT
The following provisions were agreed to prior to the execution and delivery of
this Lease and are a part thereof. In case of any contradiction or inconsistency
between any of the following provisions and the foregoing provisions of this
Lease, the following provisions shall prevail. Any references to “Demised
Premises”, “demised premises”, “premises”, or “Premises” in this Rider shall
refer to the demised premises described in the foregoing Lease, and any
references to the “Building” or “building” shall refer to that certain building
located at 45 West 36’1’ Street, New York, New York, in which the Demised
Premises are located.
ARTICLE 41
PREMISES; TERM: USE;
41.01    CROSS DEFAULT
Definitions:
“Sublease” — the sublease (this “Sublease”) is made as of the 10th day of April,
2017, between NTT Data, Inc, (f/k/a/ Misi Company Inc.) (“Sublessor” and/or
“Prime Tenant”) and Cinedign Corp (“Sublessee” and/or “Tenant”), The term of the
Sublease is anticipated to commence on or about July 1, 2017 and is set to
terminate on April 29, 2019.
The lease, dated July 2008 (the “Misi Lease”) between 45 West 36th Street LLC
(“Landlord”), as landlord, and Misi Company Inc, as tenant, effecting the
Demised Premises. The term of the Lease is set to terminate on April 30, 2019.
In the event that there shall be any default in the Sublease and/or the Misi
Lease then this Lease shall also be in default (cross default); provided,
however, that in the event of a default of the Misi Lease by the tenant
thereunder, Landlord shall provide notice of such default to Sublessee and
Sublessee shall have the right, but not the obligation, to completely cure such
default within five (5) business days thereafter, in which event, the Misi Lease
shall remain in full force and effect. In the event that that either Sublease
and/or Misi Lease is terminated for any reason or no reason whatsoever, then
this Lease shall also be terminated upon notice to Tenant within five (5)
business days thereafter,
PLEASE FILL OUT NOTICE PROVISOIN





--------------------------------------------------------------------------------






ARTICLE 42
RENT; ADDITIONAL RENT;
41.02    COMMENCEMENT DATE; RENT COMMENCEMENT DATE
The term of the lease commences as of June 1, 2019 (“Rent Commencement Date”)
and Tenant accepts the Demised Premises as is and where is in which Tenant shall
be occupying same under the Sublease
ARTICLE 42
RENT; ADDITIONAL RENT;
42.01    RENT
Tenant shall pay monthly in accordance with the Lease annual rental rate (“Basic
Annual Rent”) as follows:
From May 1, 2019 to April 30, 2020 $472,500.00 per annum
($39,375.00 per month)
From May 1, 2020 to April 30, 2021 $484,312.50 per annum
($40,359.37 per month)
42.02    ADDITIONAL CHARGES.
Any charges payable in addition to the Basic Annual Rent and/or additional rent
specified in this lease shall be deemed additional rent hereunder.
42.03    TAXES.
(A)    Tenant agrees to pay as additional rent 8.33 percent (“Tenant’s Pro Rata
Share”) of any and all increases in Real Estate Taxes (as hereinafter defined)
above the Real Estate Taxes for the 2018/2019 Tax Year (hereinafter referred to
as the “Base Tax Year”) imposed on the Property with respect to every Tax Year
(as hereinafter defined) or part thereof during the term of this Lease, whether
any such increase results from a higher tax rate or an increase in the assessed
valuation of the Property, or both, or an increase in the Business Improvement
District (BID) assessment.
(B)    Only Landlord shall be eligible to institute tax reduction or other
proceedings to reduce the assessed valuation. Should Landlord be successful in
any such reduction proceedings and obtain a rebate for periods during which
Tenant has paid Tenant’s share of increases, Landlord shall, after deducting
Landlord’s actual out-of-pocket expenses in connection therewith including
without limitation attorney’s fees and disbursements, return to Tenant Tenant’s
Pro Rata Share of such rebate except that Tenant may not obtain any portion of
the benefits which may accrue to Landlord from any reduction in Real Estate
Taxes for any Tax Year below those imposed in the Base Tax Year. Landlord’s
liability for the amounts due under this paragraph shall survive the expiration
of the term.


2

--------------------------------------------------------------------------------




(C)    The amount due under this provision shall be collected as additional rent
without set-off or deduction and shall be paid in the following manner: for each
Tax Year during the Term after the Base Tax Year, Tenant shall pay to Landlord
on the first day of the month an amount equal to 1/12th of Tenant’s Tax Payment
for such Tax Year. For the avoidance of doubt, in no event shall Tenant have any
liability for Real Estate Taxes for periods prior to the first (1st) anniversary
of the Commencement Date.
(D)    Provided that Landlord demands the Tax Payment within 12 months from time
it is due, Landlord’s failure during the Term to prepare and deliver any of the
tax bills or Landlord’s failure to make a demand, shall not in any way cause
Landlord to forfeit or surrender its right to collect any of the additional rent
which may have become due during the Term. Tenant’s liability for the amounts
due under this paragraph shall survive the expiration of the term not to exceed
12 months from date of expiration.
(E)    In no event shall any rent adjustment hereunder result in a decrease in
the Basic Annual Rent.
(F)    Definitions:
(i)    “Property” shall mean the land and building of which the Demised Premises
are a part.
(ii)    “Real Estate Taxes” shall mean taxes and assessment imposed thereon for
any purpose whatsoever and also including taxes payable by Landlord to a ground
lessor with respect thereto. If due to change in the method of taxation any
franchise, income, profit, other tax, however, designated, shall be levied
against Landlord’s interest in the property in whole or in part for or in lieu
of any tax which would otherwise constitute Real Estate Taxes, such change in
method of taxation shall be included in the term “Real Estate Taxes” for
purposes hereof. Real Estate Taxes shall be calculated without taking into
account (a) any discount that Landlord receives by virtue of any early payment
of Real Estate Taxes, (b) any penalties or interest that the applicable
Governmental Authority imposes for the late payment of Real Estate Taxes, or (c)
any Excluded Amounts,
(iii)    “Excluded Amounts” shall mean (w) any taxes imposed on Landlord’s
income, (x) franchise, estate, inheritance, capital stock, excise, excess
profits, gift, payroll or stamp taxes imposed on Landlord, (y) any transfer
taxes or mortgage taxes that are imposed on Landlord in connection with the
conveyance of the Building and land or granting or recording a mortgage lien
thereon, and (z) any other similar taxes imposed on Landlord.
(iv)    “Tax Year” shall mean each period of twelve (12) months commencing on
the first day of July subsequent to the Base Tax Year, in which occurs any part
of the Term or such other period of twelve (12) months occurring during the Term
as hereinafter may be duly adopted as the fiscal year for real estate tax
purposes of the City of New York, All such payments shall be appropriately
pro-rated for any partial Tax Years occurring during the first and last years of
the Term. A copy of the Tax Bill of the City of New York shall be sufficient
evidence of the amount of Real Estate Taxes and calculation of the amount to be
paid by Tenant.


3

--------------------------------------------------------------------------------




(v)    “Tenant’s Tax Payment” shall mean, with respect to any Tax Year, the
product obtained by multiplying (i) the excess of (A) Taxes for such Tax Year,
over (B) the Real Estate Taxes for the Base Tax Year, by (ii) Tenant’s Pro Rata
Share.
42.04    METHOD OF PAYMENT.
(A)    LATE FEES. If the Tenant shall fail to pay after the fifteenth (15th) day
or the month any installment or payment of Basic Annual Rent or additional rent,
Tenant shall be required to pay a late charge of two cents ($00.02) for each one
dollar which remains so unpaid;. Such late charge is intended to compensate
Landlord for additional expenses incurred by the Landlord in processing such
late payments. Nothing herein shall be intended to violate any applicable law,
code or regulation, and in all instances all such charges shall be automatically
reduced to any maximum applicable legal rate or charge. Such charge shall he
imposed monthly for each late payment.
(B)    APPLICATION OF MONEY PAID. If and whenever, Tenant is in arrears in
payment of Basic Annual Rent or additional rent hereunder, or if Landlord
receives any payment from Tenant, the Tenant waives its right, to designate the
items under which any payments made by Tenant are to be credited, and the Tenant
agrees that Landlord in its sole discretion may apply such of Tenant’s payments
to any items or for any period(s) that Landlord chooses, notwithstanding any
designation or request by Tenant as to the items or period(s) against which any
such payments shall be credited.
42.05    LETTER OF CREDIT.
In lieu of a cash security deposit, on or before April 1, 2019 TIME BEING OF THE
ESSENCE, Tenant shall deliver the security to Landlord in the form of a clean,
irrevocable letter of credit (“Letter of Credit”) in the amount of $1 18,125.00
provided in form and substance reasonably satisfactory to Landlord and the
Issuing Bank (as hereinafter defined), issued by and drawable upon any reputable
commercial bank, trust company, national banking association or savings and loan
association with offices for banking and drawing purposes in the State of New
York (the “Issuing Bank”). The Letter of Credit shall (a) name Landlord as
beneficiary, (b) be in the amount of $118,125,00 (c) have a term of not less
than one (1) year, (d) permit multiple drawings, (e) be fully transferable by
Landlord to any purchaser of the Real Property, (f) be payable to Landlord upon
presentation of the Letter of Credit and a sight draft, and (g) contain as a
condition to a draw the requirement of Landlord’s statement as to the existence
of Tenant default under this Lease beyond any applicable notice and/or cure
periods, if any. The Letter of Credit shall provide that it shall be deemed
automatically renewed, without amendment, for consecutive periods of one (I)
year each thereafter during the Term through the date that is at least thirty
days after the second anniversary of the RCD, unless the Issuing Bank sends a
notice (the “Non-Renewal Notice”) to Landlord by certified mail, return receipt
requested at do Samco Properties 116 East 27th Street, 3 floor, New York, NY
10016, not less than sixty (60) days prior to the then-current expiration date
of the Letter of Credit, stating that the Issuing Bank has elected not to renew
the Letter of Credit. Landlord shall have the right to draw upon the Letter of
Credit (in whole or in part) at any time or times that Landlord shall, under
this Lease, be entitled to retain or apply all or any portion of the security.
Landlord also shall have the right, upon receipt of a Non-Renewal Notice (and
provided a substitute Letter of Credit is not delivered at least 20 days prior
to the expiration of the letter of credit for which a Non-Renewal Notice was
issued), to draw the full amount of the Letter of Credit, by sight


4

--------------------------------------------------------------------------------




draft on the Issuing Bank, and shall thereafter hold or apply the cash proceeds
of the Letter of Credit pursuant to the terms of this Article 42.05 and Article
32 of this Lease. The Letter of Credit shall state that drafts drawn under and
in compliance with the terms of the Letter of Credit will be duly honored upon
presentation to the Issuing Bank at an office location in the State of New York.
(ii)    Provided that Tenant has not been if default with respect to payment of
monthly installments of Annual Base Rent during the initial 12 months following
the Rent Commencement Date and further provided that Tenant is not then in
material default which is continuing beyond any applicable notice and/or cure
period at the expiration of such 12 month period, then in that event, the
security deposit shall be reduced by an amount equal to $39,375.00, in which
event Landlord shall refund to Tenant, within 15 business days of the expiration
of such 12 -month period, the sum of $39,375.00, or shall return the original
Letter of Credit in exchange for a substitute Letter of Credit for such lesser
amount and/or sign an instrument acceptable to the issuing bank reducing the
Letter of Credit to $118,125.00. If the foregoing conditions to a reduction of
the security deposit are not met, then Landlord shall not be obligated to return
(or reduce, as applicable) the security deposit pursuant to this Article 42.06,
however, in no event shall this Article 42,06 affect in any way Tenant’s right
to the return of the security deposit as provided for in Article 31 of this
Lease.
Tenant shall deposit as of the date hereof the sum of $39,375.00 representing
rent security, which amount shall be applied to the first month’s rent unless
Tenant shall be in default hereunder.
Transfer or Security. Upon a sale of the Building and an assignment of this
Lease to the new landlord, Landlord shall transfer the cash security or the
Letter of Credit, as applicable, to the assignee. Provided the new landlord
assumes all obligations as landlord under this Lease in writing, Tenant shall
look solely to the new landlord for the return of such cash security or Letter
of Credit, and the provisions of this subsection shall apply to every transfer
or assignment made of the security to a new landlord. Any cash proceeds of the
Letter of Credit which are not otherwise applied or retained by Landlord as
provided in this Article 42.05 shall be invested in an interest bearing account.
If the new landlord requires that a new Letter of Credit be issued, the new
landlord shall pay Tenant for the cost of said replacement or revised Letter of
Credit.
Failure to post the rent security/letter of credit as provided in this paragraph
after receipt of a reminder notice from Landlord with at least five (5) business
days to cure such failure, shall make this lease void ab inicio.
ARTICLE 43
UTILITIES; BUILDING SERVICES
43.01    GENERALLY.
Tenant shall make all arrangements for and pay for all utilities and services
furnished to or used by Tenant except as otherwise provided herein.


5

--------------------------------------------------------------------------------




43.02    ELECTRIC.
(A)    The Demised Premises are directly metered for electricity. Tenant shall
pay directly to the utility company for all electric current used in the Demised
Premises for light or power or any other purpose for the exclusive use of the
Demised Premises and the operation of fans and other devices in the heating, air
conditioning and ventilating system to be installed by Landlord as part of
Landlord’s Initial Improvements, serving only the Demised Premises (the “HVAC
Unit”).
(B)    Landlord shall not be responsible for the maintenance or repair of
Tenant’s electrical system within the Demised Premises from the point beyond and
including the panel box serving Tenant. Said repairs and maintenance shall be at
Tenant’s sole cost and expense.
43.03    NO ABATEMENT. Tenant shall not be released or excused from the
performance of any of its obligations under this Lease for any failure or for
interruption or curtailment of any electric energy, elevator service, heat, or
for any reason whatsoever, and no such failure, interruption or curtailment
shall constitute a constructive or partial eviction.
43.04    OVERTIME SERVICES; ELEVATORS; WATER
Heat shall not be provided on holidays deemed to be commercial building contract
holidays of Local 3213-32J of Service Employees Union; all days, excluding
Saturdays, Sundays and such holidays, are hereinafter referred to as “Business
Days”. There shall be not less than one (1) elevator serving the Premises at all
times. Tenant shall have access to Demised Premises on a 24/7/365 basis, Tenant
during move-in shall be permitted to use the freight elevator free of charge.
ARTICLE 44
LANDLORD’S INITIAL IMPROVEMENTS; TENANT’S ALTERATIONS; TENANT OBLIGATIONS
44.01     INTENTIONALLY DELETED
44.02     INTENTIONALLY DELETED
44.03     INTENTIONALLY DELETED
44.04     TENANT’S ALTERATIONS.
(A)    Except as set forth herein, Tenant shall not make any alterations or
improvements to the demised premises (“Alterations”) without first obtaining
Landlord’s prior written consent, such consent not to be unreasonably withheld,
delayed, or conditioned. Tenant may, without Landlord’s consent, make merely
decorative changes to the demised premises (such as, for example, the
installation of carpeting or other customary floor coverings or painting or the
installation of customary wall coverings) that in each case do not involve
electrical, plumbing, or mechanical connections provided that Tenant or its
contractor provided to
Landlord certificates of insurance as set forth in subdivision    of this
paragraph. Any permitted Alterations shall be made in accordance with the
requirements of local ordinances and public


6

--------------------------------------------------------------------------------




authorities having jurisdiction thereover and further provided that the value of
the property shall not be diminished thereby and further provided that:
(i)
For any work performed directly by Tenant or any contractor hired by Tenant or
Tenant’s contractor, Tenant or Tenant’s contractor shall carry worker’s
compensation insurance in accordance with the statutory limits, “all risk”
Builders Risk coverage and general liability insurance, with completed operation
endorsement, for any occurrence in or about the Building, under which Landlord
and Same Properties whose name and address have been furnished to Tenant shall
be named as additional parties insured, but not less than two million dollars
($2,000,000.00), with insurers reasonably satisfactory to Landlord. Tenant shall
furnish Landlord with evidence that such insurance is in effect at or before the
commencement of Alterations and, on request, at reasonable intervals thereafter
during the continuance of Alterations and a five million dollar ($5,000,000.00)
umbrella;

(ii)
Tenant shall furnish to Landlord a copy of all architectural drawing, plans or
specifications for Landlord’s approval, which approval shall not be unreasonably
withheld, delayed, or conditioned; and

(iii)
For any work performed directly by Tenant or any contractor hired by Tenant or
Tenant’s contractor, Tenant will hold Landlord harmless for any and all
violations concerning work, permits, and filings required, all of which will be
done at Tenant’s sole cost and expense.

(iv)
Each contractor performing A Iterations on behalf of Tenant shall indemnify
Landlord with an indemnity agreement substantially in the form attached hereto
and made a part hereof as Exhibit A.

44.05     USE OF PUBLIC CORRIDORS FOR SHIPPING.
Tenant shall not ship or receive goods, merchandise or inventory or use the
public corridors of the building to ship or receive same and Tenant shall not at
any time use any hand trucks or other wheeled vehicles in the public corridors
of the building. The aforesaid shall be restricted to the freight passageways
and freight elevator.
44.06     MAINTAIN LICENSES AND PERMITS.
Tenant covenants and agrees to obtain and maintain, at its sole cost and
expense, all licenses and permits from the governmental authorities having
jurisdiction thereof, necessary for the conduct of Tenant’s business in the
Demised Premises, and Tenant will comply with all Laws applicable to the
operation, occupancy, maintenance or use of the Demised Premises, provided that
Tenant’s obligations under this Section 44.06 shall not in any way limit or
abrogate Landlord’s obligations under Section 44.03 above. Tenant will indemnify
and save owner harmless from and against any claims, penalty, loss, damage or
expense, including reasonable attorneys fees of Landlord, imposed by reason of
violation of any such Laws pertaining to the use by Tenant of the Demised
Premises. Notwithstanding the foregoing, Tenant shall not be required to make
any Alteration or other changes


7

--------------------------------------------------------------------------------




to the structural components of the Building or to the building systems to
comply with any Laws unless (a) such Alteration or other change is required by
reason of Alterations having been performed by Tenant, or (b) such Alteration or
other change is required by reason of the specific nature of the use of the
Premises by Tenant (as opposed to the use of the Premises for the general
purposes otherwise permitted under this Lease).
44.07     COMPLIANCE WITH RECYCLING LAWS.
Tenant covenants and agrees, at its sole cost and expense, to comply with all
present and future Laws regarding the collection, sorting, separation and
recycling of waste products, garbage, refuse and trash. Tenant shall pay all
costs, expenses, fines, penalties or damages which may be imposed on Landlord or
Tenant by reason of Tenant’s failure to comply with the provisions of this
Article, and, at Tenant’s sole cost and expense, shall indemnify, defend and
hold Landlord harmless (including reasonable legal fees and expenses) from and
against any actions, claims and suits arising from such non-compliance,
utilizing counsel reasonably satisfactory to Landlord, provided that counsel
chosen by Tenant’s insurer shall be deemed satisfactory. However, the foregoing
shall not exculpate Landlord from loss or damage caused by Landlord’s negligence
or willful misconduct.
44.08     COMPLIANCE WITH PRIVATE LAW.
Tenant shall not suffer or permit the Demised Premises or any part thereof to be
used in any manner, or anything to be done therein, or suffer or permit anything
to be brought into or kept therein, which would in any way (i) violate any of
the provisions of any grant, lease or mortgage to which this Lease is
subordinate, of which the Tenant has received actual written notice, (ii) make
unobtainable from reputable insurance companies authorized to do business in New
York State any fire insurance with extended coverage or liability, elevator,
boiler or other insurance required to be furnished by Landlord under the terms
of any lease or mortgage to which this Lease is subordinate at standard rates,
(iii) cause or in Landlord’s reasonable opinion be likely to cause physical
damage to the building or any part thereof, (v) constitute a public or private
nuisance, (vi) impair the appearance character or reputation of the building,
(vii) discharge objectionable fumes, vapors or odors into the building
air-conditioning system or into the building flues or vents not designed to
receive them or otherwise in such manner as may unreasonably offend other
occupants, (viii) impair or interfere with any of the building services or the
proper and economic heating cleaning, air-conditioning or other servicing of the
building (other than the Demised Premises) or impair or interfere with or tend
to impair or interfere with the use of any of the other areas of the building
by, or occasion discomfort, annoyance or inconvenience to, Landlord or any of
the other tenants or occupants of the building, any such impairment or
interference to be in the reasonable judgment of Landlord. However, the
foregoing shall not exculpate Landlord from loss or damage caused by Landlord’s
negligence or willful misconduct. Landlord acknowledges and agrees that Tenant’s
intended use of the Demised Premises for general office use shall not constitute
a violation of this Section 44.08.
44.09     HOLDOVER
If the Tenant holds over in possession of the Demised Premises after the
expiration or sooner termination of the original Term or of any extended term of
this Lease, such holding over shall not be deemed to extend the Term or renew
the lease, but such holding over thereafter shall continue


8

--------------------------------------------------------------------------------




upon the covenants and conditions herein set forth except that the charge for
use and occupancy of such holding over shall be, on a per diem basis, one
hundred filly percent (150%) of the per diem Basic Annual Rent at the highest
annual rent rate set forth in this Lease plus all of the additional rent
required to be paid by the Tenant under this Lease, which total sum Tenant
agrees to pay to the Landlord promptly upon demand, in full, without set-off or
deduction; provided, however, that if such holding over shall continue for more
than 60 days, then commencing on the 61st day of such holding over, such
holdover percentage shall be increased to two hundred percent (200%). Neither
the billing nor the collection of use and occupancy in the above shall be deemed
a waiver of any right of Landlord to collect damages for Tenant’s failure to
vacate the Demised Premises after the expiration or sooner termination of this
Lease (provided in no event shall Tenant be liable for indirect or consequential
damages).
44.10    INTENTIONALLY DELETED.
44.11    EXTERMINATION SERVICES.
Tenant at its sole cost and expense shall maintain such extermination services
as are necessary to keep the Demised Premises free of pests and vermin at all
times. Landlord shall enforce this provision on the other tenants in the
buildings. In the event that Tenant determines in its reasonable judgment that
the Demised Premises is subject to the infestation of pests and/or vermin, which
infestation is the result of any other tenant’s occupancy of spaced located in
the Building, Landlord shall be responsible at its sole cost and expense to
remediate such infestation.
44.12     AIR CONDITIONING CONTRACT.
Tenant covenants and agrees to obtain and maintain at Tenant’s sole cost and
expense an air-conditioning maintenance contract for the maintenance of the HVAC
Unit with a reputable air-conditioning contractor reasonably acceptable to
Landlord, at all times during the term of this Lease, and to promptly deliver a
copy of such contract to the Landlord. The Tenant acknowledges and agrees that
the HVAC Unit is Landlord’s property.
44.13     SECURITY SYSTEM.
Tenant may install, maintain and repair its own security system and security
devices at the Demised Premises inasmuch as Tenant is solely responsible for the
installation of the security system and security devices at the Demised
Premises.
44.14     GARBAGE.
Tenant hereby agrees not to allow garbage or refuse of any description to
accumulate in or about the Demised Premises. If Tenant shall fail to do so, or
shall fail to adopt and employ reasonably proper methods therefor, in either
case within fifteen (15) days after notice from Landlord, Landlord shall have
the right to incur any disbursements necessary or advisable to effect such
purpose and any sums so disbursed by Landlord shall be repayable to it by
Tenant, and upon failure to pay the same within fifteen (15) days after
presentation of bill therefor, same shall be added to and form a part of the
next or any subsequently accruing installment of rent and be collectible
therewith as


9

--------------------------------------------------------------------------------




such. Tenant shall be free to hire its own cleaning company and shall not be
required to use Landlord’s contractor.
ARTICLE 45
ASSIGNMENT/ SUBLETTING
45.01     DESK SPACE USE.
Tenant shall have the right, without Landlord’s prior approval, to license
portions of the Demised Premises to Persons who are not members, officers or
employees of Tenant, provided in each case that (i) any “desk space” so licensed
by Tenant is not separately demised from the rest of the Premises and does not
have separate means of ingress to or egress from the public corridors of the
Building, (ii) Tenant delivers to Landlord (A) notice not less than ten (10)
days prior to the commencement date of each “desk space” license agreement to be
entered into by Tenant, and (B) a copy of the fully executed “desk space”
license agreement no later than the commencement date thereof, and (iii) each
such Person shall use the Premises in conformity with all applicable provisions
of this Lease, Tenant may not license more than 5 desk spaces.
ARTICLE 46
LANDLORD’S DEFAULT
46.01     LIMITATION ON LIABILITY
(A)    Notwithstanding anything contained in this Lease or at law or in equity
to the contrary, it is expressly understood, acknowledged and agreed by Tenant
that there shall at no time be or be construed as being any personal liability
by or on the part of Landlord under or in respect of this Lease or in any wise
related hereto or the Demised Premises; it being further understood,
acknowledged and agreed that Tenant is accepting this Lease and the estate
created hereby upon and subject to the understanding that it shall not enforce
or seek to enforce any claim or judgment or any other matter, for money or
otherwise, personally against any officer, director, stockholder, partner,
principal (disclosed or undisclosed), representative or agent of Landlord, or
any person acting in connection herewith or executing this Lease in a trustee or
fiduciary capacity on behalf of Landlord, but shall look solely to the equity of
Landlord in the Property, and not to any other assets of Landlord, for the
satisfaction of any and all remedies or claims of Tenant in the event of any
breach by Landlord of any of the terms, covenants or agreements to be performed
by Landlord under this Lease or otherwise, such exculpation of any officer,
director, stockholder, partner, principal (disclosed or undisclosed),
representative or agent of Landlord or trustee or fiduciary from personal
liability as set forth in this Article to be absolute, unconditional and without
exception of any kind.
(B)    If Tenant is a corporation, limited partnership, limited liability
partnership or limited liability company, then (i) the members, managers,
limited partners, shareholders, directors, officers and principals, direct and
indirect, comprising Tenant shall not be liable for the performance of Tenant’s
obligations under this Lease, and (ii) Landlord shall look solely to Tenant to
enforce Tenant’s obligations hereunder.


10

--------------------------------------------------------------------------------




(B)    Notwithstanding anything to the contrary contained in the Lease, in no
event shall Landlord or Tenant be liable for any lost profit of the other party
or any form of special, indirect, consequential or punitive damages.
46.02     NOTICE OF DEFAULT
The Landlord shall not be in default under this Lease in any respect unless the
Tenant shall have given the Landlord written notice of the breach in accordance
with the terms of this Lease, and within thirty (30) days after notice, the
Landlord has not cured the breach or if the breach is such that it cannot
reasonably be cured under the circumstances within thirty (30) days, has not
commenced diligently to prosecute the cure to completion.
ARTICLE 47
INDEMNITY; INSURANCE; CASUALTY
47.01    INTENTIONALLY DELETED
47.02     TENANT’S INSURANCE.
Supplementing Article 6 of this Lease:
Tenant shall not conduct or permit to be conducted any activity, or place or
permit to be placed any equipment or other item in or about the demised premises
or the Building, which will in any way increase the rate of property insurance
or other insurance on the Building. If any increase in the rate of property or
other insurance is due to any activity, equipment or other item of Tenant, then
(whether or not Landlord has consented to such activity, equipment or other
item) Tenant shall pay as additional rent due hereunder the amount of such
increase, The statement of any applicable insurance company or insurance rating
organization (or other organization exercising similar functions in connection
with the prevention of fire or the correction of hazardous conditions) that an
increase is due to any such activity, equipment or other item shall be
conclusive evidence thereof.
a)    Throughout the Lease Term, Tenant shall obtain and maintain the following
insurance coverages written with companies with an A.M. Best A-X or better
rating and S&P rating of at least A-; at tenant’s expense
Commercial General Liability (“CGL”) insurance (written on an occurrence basis)
with limits not less than One Million Dollars ($1,000,000) combined single limit
per occurrence, Two Million Dollar ($2,000,000) annual general aggregate (on a
per location basis), Two Million Dollars ($2,000,000) products/completed
operations aggregate, One Million Dollars ($1,000,000) personal and advertising
injury liability, One Million Dollars ($1,000,000) fire damage legal liability,
and Five Thousand Dollars ($5,000) medical payments, CGL insurance shall be
written on ISO occurrence form CG 00 01 96 (or a substitute form providing
equivalent or broader coverage) and shall cover liability arising from demised
premises, operations, independent contractors, products-completed operations,
personal injury, advertising injury and liability assumed under an insured
contract.


11

--------------------------------------------------------------------------------




Workers Compensation insurance as required by the applicable state law, and
Employers Liability insurance with limits not less than One Million Dollars
($1,000,000) for each accident, One Million Dollars ($1,000,000) disease-policy
limit, and One Million Dollars ($1,000,000) disease-each employee.
Umbrella/Excess Insurance coverage on a follow form basis in excess of the CGL,
Employers Liability and Commercial Auto Policy with limits not less than Five
Million Dollars ($5,000,000) per occurrence and Five Million Dollars
($5,000,000) annual aggregate.
Special Form Property Insurance covering 100% of Tenant’s property, improvements
and equipment, furniture/fixtures and equipment
Business Interruption and Extra Expenses insurance in amounts typically carried
by prudent tenants engaged in similar operations, but in no event in an amount
less than double the annual Base Rent then in effect, Such insurance shall
reimburse Tenant for direct and indirect loss of earnings and extra expense
attributable to all perils insured against.
Builder’s Risk (or Building Constructions) insurance during the course of
construction of any alteration in which Tenant hires and pays for contractors,
including during the performance of Alterations and until completion thereof.
Such insurance shall be on a form covering Landlord its agents, Tenant and
Tenant’s contractors, as their interest may appear, against loss or damage by
fire, vandalism, and malicious mischief and other such risks as are customarily
covered by the so-called “broad form extended coverage endorsement” upon all
Alterations in place and all materials stored at the demised premises, and all
materials, equipment, supplies and temporary structures of all kinds incident to
Alterations and builder’s machinery, tools and equipment, all while forming a
part of, or on the demised premises, or when adjacent thereto, while on drives,
sidewalks, streets or alleys, all on a completed value basis for the full
insurable value at all times. Said Builder’s Risk Insurance shall contain an
express waiver of any right of subrogation by the insurer against Landlord, its
agents, employees and contractors.
Landlord and the Landlord Insured Parties (as may be set forth in Landlord’s
sample insurance policy) shall be endorsed on each policy as additional insureds
as it pertains to the CGL, Umbrella, and coverage shall be primary and
noncontributory. Landlord shall be a loss payee on the Property policy in
respect of landlord’s improvements & rental income. All insurance shall (1)
contain an endorsement that such policy shall remain in full force and effect
notwithstanding that the insured may have waived its right of action against any
party prior to the occurrence of a loss (Tenant hereby waiving its right of
action and recovery against and releasing Landlord and Landlord’s
Representatives (as defined under Landlord’s sample cert policy) from any and
all liabilities, claims and losses for which they may otherwise be liable to the
extent Tenant is covered by insurance carried or required to be carried under
this Lease); (2) provide that the insurer thereunder waives all right of
recovery by way of subrogation against Landlord and Landlord’s Representatives
in connection with any loss or damage covered by such policy; (3) be acceptable
in form and content to Landlord; and (4) contain an endorsement prohibiting
cancellation, failure to renew, reduction of amount of insurance or change in
coverage without the insurer first giving Landlord thirty (30) days’ prior
written notice of such proposed action. No such policy shall contain any
deductible provision except as otherwise approved in writing by Landlord, which
approval shall not be


12

--------------------------------------------------------------------------------




unreasonably withheld. Landlord reserves the right from time to time to
reasonably require higher minimum amounts or different types of insurance.
Tenant shall deliver an Acord 25 certificate with respect to all liability and
personal property insurance and an Acord 28 certificate with respect to all
commercial property insurance and receipts evidencing payment therefor (and,
upon request, copies of all required insurance policies, including endorsements
and declarations) to Landlord on or before the Commencement Date and at least
annually thereafter. If Tenant fails to provide evidence of insurance required
to he provided by Tenant hereunder, prior to Commencement Date and thereafter
within 15 days following Landlord’s request during the Lease Term (and in any
event within 5 business days prior to the expiration date of any such coverage,
any other cure or grace period provided in this Lease not being applicable
hereto), Landlord shall be authorized (but not required) after 7 days’ prior
notice to procure such coverage in the amount stated with all costs thereof to
be chargeable to Tenant and payable as additional rent upon written invoice
therefor,
Supplementing Paragraph 8 of the Lease,
Tenant shall also indemnify to the extent permitted by law, managing agent and
mortgagee, and contractors and agent (collectively, “Indemnitees”) for any
indemnity obligations of Tenant to Landlord under the Lease.
The parties expressly agree that this indemnification Agreement contemplates,
among other obligations, full indemnity in the event liability is imposed
against any of the Indemnitees without negligence and solely by reason of
statute, operation of law or otherwise.
In addition, in the event that there is any summons, notices, letters or other
that may subject Indemnitees to any liability then Landlord shall receive prompt
notice.
In the event that Tenant sublease any portion of the Demised Premises as a
condition to such consent that Subtenant shall agree to the indemnity provision
as set forth in paragraph 8 and as modified herein.
47.03     DAMAGES OR LOSS.
Neither Landlord nor any agents or employee of Landlord shall be liable to
Tenant or any other occupant of the Demised Premises, and Tenant hereby waives
any right of recovery, claims, actions or causes of action against Landlord and
its agents and employees for any damage to, or loss (by theft or otherwise) of,
any property of Tenant irrespective of the cause of such injury, damage or loss
(including the acts or negligence of any tenant or of any owners or occupants or
adjacent or neighboring property or caused by operations in construction of any
private, public or quasi-public work), including the negligence of Landlord or
its agents or employees. Neither Tenant nor any agents or employee of Tenant
shall be liable to Landlord, and Landlord hereby waives any right of recovery,
claims, actions or causes of action against Tenant and its agents and employees,
for any damage to, or loss of; any property of Landlord irrespective of the
cause of such injury, damage or loss, including the negligence of Tenant or its
agents or employees.


13

--------------------------------------------------------------------------------




ARTICLE 48
MISCELLANEOUS PROVISIONS
48.01 ACCEPTANCE OF RENT.
Unless Landlord shall otherwise expressly agree in writing, acceptance of Basic
Annual Rent or additional rent from anyone other than Tenant shall not relieve
the ‘reliant of any of its obligations under this Lease, including the
obligation to pay Basic Annual Rent and additional rent, and Landlord shall have
the right at any time, upon notice to Tenant, to require Tenant to pay the Basic
Annual Rent and additional rent payable hereunder directly to Landlord.
Furthermore, such acceptance of Basic Annual Rent or additional rent shall not
be deemed to constitute landlord’s consent to an assignment of this Lease or
subletting or other occupancy of the Demised Premises by anyone other than
Tenant, nor a waiver of any of Landlord’s rights or Tenant’s obligations under
this Lease,
48.02     INTENTIONALLY DELETED.
48.03     AIR RIGHTS.
Tenant acknowledges that it has no rights to any development rights, “air
rights” or comparable rights appurtenant to the land or building, and consents,
without further consideration, to any utilization of such rights by Landlord and
agrees to promptly execute and deliver any instruments which may be requested by
Landlord, including instruments merging zoning lots, evidencing such
acknowledgment and consent.
48.04     INTENTIONALLY DELETED
48.05     COMES DEEMED CERTIFIED.
True copies of all bills from the City of New York shall be admissible in
evidence in any trial between Landlord and Tenant without requiring said copies
of bails to be certified by any governmental agency or authority.
48.06     BROKEN GLASS.
Tenant, at its own cost and expense, shall replace all damaged or broken glass
in or about the Demised Premises if such damage was caused by Tenant’s negligent
acts or omissions. Notwithstanding to the contrary contained in this Lease,
Tenant shall not otherwise be responsible for the repair or replacement of
damaged or broken glass in or about the Demised Premises.
48.07     BROKER.
Landlord and Tenant represent and warrant that they have dealt with no other
broker except JBA Inc. in connection with the Demised Premises and this Lease.
Tenant hereby agrees to indemnify, defend and hold harmless Landlord against and
from any and all loss, costs, liability, damage or expense (including, without
limitation, attorney’s fees and disbursements) incurred by Landlord by reason of
any claim of or liability to any other broker who shall claim to be entitled to
a commission as a result of representing Tenant in connection with the Demised
Premises or this Lease. Landlord


14

--------------------------------------------------------------------------------




hereby agrees to indemnify, defend and hold harmless Tenant against and from any
and all loss, costs, liability, damage or expense (including, without
limitation, attorney’s fees and disbursements) incurred by Tenant by reason of
any claim of or liability to any broker, including JBA, who shall claim to be
entitled to a commission in connection with the Demised Premises or this Lease.
Landlord or Tenant shall not be required to pay JBA.
48.08     INTENTIONALLY DELETED.
48.09     EMERGENCY REPAIRS.
Tenant shall permit Landlord and/or its designees to erect, use, maintain and
repair pipes, cables, conduits, plumbing, vents and wires (“Pipe/Cables”), in,
to and through the Demised Premises, as and to the extent that Landlord may now
or hereafter deem to be necessary or appropriate for the proper operation and
maintenance of the building in which the Demised Premises are located provided
that Landlord shall use commercially reasonable efforts to install Pipe/Cables
in a manner that is as aesthetically pleasing as possible and such installations
shall not reduce the usable square footage of the Demised Premises by more than
a de minimis amount, except as may be required by law or a necessary building
improvement. All such work shall be done, so far as practicable, in such manner
as to avoid unreasonable interference with Tenant’s use of the Demised Premises.
If the Landlord is unable to arrange for admittance to the Demised Premises
during any emergency, Landlord shall have the right to gain admittance to the
Demised Premises by forcibly or otherwise breaking into the Demised Premises.
The sole liability of Landlord to Tenant in such event shall be that Landlord
shall be obligated to repair all damage caused by such breaking in within a
reasonable time after the occurrence thereof.
48.10     INTENTIONALLY DELETED.
48.11     INTENTIONALLY DELETED.
48.12     INJUNCTION.
In the event of any breach beyond applicable notice arid cure periods or
threatened breach by Landlord or Tenant of any of the agreements, terms,
covenants, or conditions contained in this Lease, the other party to this Lease
shall be entitled to enjoin such breach or threatened breach and shall have the
right to invoke any right and remedy allowed at law or in equity or by statute
or otherwise as though re-entry, summary proceedings, and other remedies were
not provided for in this Lease.
48.13     INTENTIONALLY DELETED.
48.14     INTENTIONALLY DELETED.
48.15     INTENTIONALLY DELETED.
48.16     NO GRANTING OF LICENSES.


15

--------------------------------------------------------------------------------




Tenant covenants that except as expressly set forth herein, Tenant will not
without the written consent of the Landlord first obtained in each case, which
consent shall not be unreasonably withheld, delayed or conditioned, make or
grant any license in respect of the Demised Premises or any part thereof, or in
respect of the use thereof, and will not permit any such license to be made or
granted.
48.17     NO AUCTIONS OR GOING OUT OF BUSINESS SALES.
No public or private auction or “going out of business”, bankruptcy or similar
sales or auctions shall be conducted in or from the Demised Premises. The
Demised Premises shall not be used except in a dignified and ethical manner
consistent with the general high standards of business and not in a disreputable
or immoral manner or in violation of national, state or local laws.
48.18     NO OFFER.
The submission of this Lease to Tenant shall not be construed as an offer, nor
shall Tenant have any rights with respect thereto unless and until Landlord
shall, or its managing agent shall, execute a copy of this Lease and deliver the
same to Tenant.
48.19     NO REPRESENTATIONS BY LANDLORD.
Neither the Landlord nor its agents have made any representations with respect
to the Demised Premises or the Property except as is expressly set forth in the
provisions of this Lease. Tenant accepts the same “as is” as of the date hereof
except as provided in this Lease. Tenant does hereby acknowledge that no
representations have been made by Landlord or anyone acting on behalf of
Landlord as to the square footage of the Demised Premises. Tenant has inspected
the Demised Premises and relies upon its own judgment in computing the square
footage.
48.20     NO WAIVER.
The following specific provisions of this article shall not be deemed to limit
the generality of the provisions of this Lease:
a)    No agreement to accept the surrender of all or any part of the Demised
Premises shall he valid unless in writing and signed by the Landlord, The
delivery of keys to an employee of Landlord or its agent shall not operate as
the termination of this Lease or a surrender of the Demised Premises. lf Tenant
shall at any time request Landlord to sublet the Demised Premises for Tenant’s
account, Landlord or its agent is authorized to receive said keys for such
purposes without releasing Tenant from any of its obligations under this Lease,
and Tenant hereby releases Landlord of any liability for loss or damage to any
of Tenant’s property in connection with such subletting, except to the extent
arising due to the gross negligence or willful misconduct of Landlord,
b)    The receipt or acceptance by Landlord of rents with knowledge of breach by
Tenant of any term, agreement, covenant, condition or obligation of this Lease
shall not be deemed a waiver of such breach.
c)    No payment by Tenant or receipt by Landlord of a lesser amount than the
correct Basic Annual Rent or additional rent due hereunder shall be deemed to be
other than the payment


16

--------------------------------------------------------------------------------




on account, nor shall any endorsement or statement on any check or any letter
accompanying any check or payment be deemed to effect or evidence an accord and
satisfaction, and Landlord shall accept such check or payment without prejudice
to Landlord’s right to recover the balance or pursue any other remedy in this
Lease or at law provided.
d)    Tenant agrees not to record this Lease. At the request of either party,
Landlord and Tenant shall promptly execute, acknowledge and deliver a memorandum
with respect to this Lease sufficient for recording, which Tenant may record.
Such memorandum shall not in any circumstances be deemed to change or otherwise
affect any of the obligations or provisions of this Lease.
48.21     NO WAIVER OF CONDITIONS.
One or more waivers of any covenant or condition by Landlord or Tenant shall not
be construed as a waiver of a subsequent breach of the same or any other
covenant or condition, and the consent or approval by Landlord or Tenant to or
of any act by Tenant or Landlord requiring the other party’s consent or approval
shall not be construed to waive or render unnecessary such consent or approval
to or of any subsequent similar act. The failure of either party to seek redress
for violation of, or to insist upon the strict performance of, any term,
covenant or condition in this Lease shall not prevent a similar subsequent act
from constituting a default under this Lease,
48.22     NO WAIVER OF PAYMENT.
No receipt of moneys by Landlord from Tenant, after the cancellation or
termination hereof in any lawful manner, shall reinstate, continue or extend the
term, or affect any notice theretofore given to Tenant or operate as a waiver of
the right of Landlord to enforce the payment of rent and additional rent then
due or thereafter falling due or operate as a waiver or the right of Landlord to
recover possession of the Demised Premises by proper suit, action, proceedings
or other remedy; it being agreed that, after the service of notice to cancel or
terminate as herein provided and the expiration of the time therein specified,
after the commencement of any suit, action, proceedings or other remedy, or
after a final order or judgment for possession of the Demised Premises, Landlord
may demand, receive and collect any moneys due, or thereafter falling due,
without in any manner affecting such notice, suit, action, proceedings, order or
judgment; and any and all such moneys so collected shall be deemed to be
payments on account of the use and occupation of the Demised Premises, or at the
election of Landlord, on account of Tenant’s liability hereunder.
48.23     NOTICES.
Any notice, demand, request for consent or other communication given under this
Lease must be in writing and shall be deemed sufficiently given if served
personally or by an nationally recognized overnight courier, if to Tenant, to
the notice set forth below, and if to Landlord, to the address first set forth
in the Lease, or to such other address or addresses as Landlord or Tenant may
designate from time to time on at least ten (10) Business Days of advance notice
given to the other in accordance with the provisions of this Section 48.23. Any
such notice, demand, request for consent or other communication shall be deemed
to have been given (x) on the date that it is hand delivered, as aforesaid, or
(y) on the first (1st) Business Day after the date that it is sent by a
nationally-recognized courier, as aforesaid.


17

--------------------------------------------------------------------------------




Tenant hereby designates its address for the period prior to the Commencement
Date as
Gary S. Loffredo
President Digital Cinema & General Counsel,
902 Broadway, 9th Floor
New York, NY 10010
after the Commencement Date as
45 West 36th Street 7th floor,
New York, NY 10018,
Attention; Bill Bondheim
with a copy to:
Gary S. Loffredo
President Digital Cinema & General Counsel
45 West 36th St. 7th floor
New York, NY 10018
Landlord designates its email addresses as samco440@aol.com,
zsmith@sameoproperties.net, and jsmith@milsmith.com
Tenant designates its email address as
gloffredo@cinedigm.com
BSondheim@Cinedigm.com
Whenever one party is required or permitted to send any notice to the other
party under or pursuant to this Lease, including, but not limited to any demand
for rent or notice of default, it may be given by such party’s agent, attorney,
executor, trustee or personal representative, provided that such party has been
given prior notice to the other party that such agent, attorney, etc. is
authorized by such party to deliver notices, with the same force and effect as
if given by such party. Landlord hereby advises Tenant that Landlord’s current
agent is Samco Properties, having an address at 116 East 27th Street, 3rd Floor,
New York, New York 10016, and that Landlord’s attorneys are authorized to send
notices on behalf of Landlord.
Notice by email is permissible provided that the other party replies.


18

--------------------------------------------------------------------------------




48.24     PROCEEDING BETWEEN LANDLORD AND TENANT.
It is hereby understood by and between Landlord and Tenant that Tenant herein
shall not be entitled to any abatement of rent or rental value or diminution of
rent in any dispossess proceedings for a nonpayment of rent, by reason of any
breach by Landlord of any covenant contained in this Lease on its part to be
performed, and in any dispossess for nonpayment of rent, Tenant shall not have
the right of set-off by way of damage, recoupment or counterclaim any damages
which Tenant may have sustained by reason of Landlord’s failure to perform any
of the terms, covenants or conditions contained in this Lease, on its part to be
performed, other than statutory mandatory counterclaims, but Tenant shall be
relegated to an independent action for damages and such independent action shall
not be at any time joined or consolidated with any action or proceeding to
dispossess for nonpayment.
48.25     REMEDIES.
The rights and remedies given to Landlord in this Lease are distinct, separate
and cumulative, and no one of them, whether or not exercised by Landlord, shall
be deemed to be in exclusion of any of the others herein or by law or equity
provided.
48.26     STATUS OF PARTIES.
Nothing in this Lease shall be deemed to constitute the Landlord and the Tenant
as partners, or business associates, or in any way responsible for the other.
48.27     SURVIVAL.
The expiration of the Term, whether by lapse of time, termination or otherwise,
shall not relieve either party of any financial obligations which accrued prior
to or which may continue to accrue after the expiration or termination of this
Lease.
48.28     VENUE AND GOVERNING LAW.
This Lease shall be deemed to have been made in New York County, and shall be
construed in accordance with the laws of the State of New York. All actions or
proceedings relating, directly or indirectly to this Lease shall be litigated
only in Courts located within the County of New York.
48.29     WAIVER OF TRIAL BY JURY AND NO SET-OFF.
Supplementing Article 26 of the Lease, Tenant shall and hereby does waive its
right and agrees not to interpose any counterclaim or set off, of whatever
nature or description, in any summary proceeding or action which may be
instituted by Landlord against Tenant to recover rent, additional rent other
charges, or for damages, or in connection with any matters or claims whatsoever
arising out of or in any way connected with this Lease, or any renewal,
extension, holdover, or modification, thereof, relationship of Landlord and
Tenant, or Tenant’s use or occupancy of said Demised Premises, except for
statutory mandatory counterclaims. This clause, as well as the “waiver of jury
trial” provision contained in the printed portion of this Lease, shall survive
the expiration, early termination, or cancellation of this Lease or the term
thereof. Nothing herein or therein contained,


19

--------------------------------------------------------------------------------




however, shall be construed as a waiver of Tenant’s right to commence a separate
plenary action on a bona fide claim against Landlord.
48.30     WAIVER OF MONEY DAMAGES IN CERTAIN CIRCUMSTANCES.
Whenever in this Lease Landlord’s consent or approval is required in any
provision of this Lease, Landlord’s failure to grant such consent or approval
shall never be the basis for any award of damages or give rise to a right of set
off to the Tenant, but shall be the basis for a declaratory judgment or specific
injunction with respect to the matter in question. If Landlord delays or refuses
such consent or approval, Tenant’s sole remedy shall be an action for specific
performance to direct the Landlord to give the required consent; and Tennant
shall not be entitled to make (and shall not make) any claim, and Tenant hereby
waives any claim for money damages (nor shall Tenant claim any money damages by
way of set off, counterclaim or defense) based upon any claim or assertion by
Tenant that Landlord unreasonably withheld or delayed Landlord’s consent or
approval. However, to the extent that there is a dispute which cannot be
resolved between the parties involving Landlord’s reasonableness, the question
of same shall be immediately submitted for resolution to arbitration by Tenant
under the Expedited Procedures Provisions of the Commercial Arbitration Rules of
the American Arbitration Association, wherein each party must designate its
arbitrator within fifteen (15) Business Days, and the arbitrators shall be
instructed to reach a determination as to the reasonableness of Landlord’s
actions within fifteen (15) Business Days thereafter. In the event of a
determination favorable to Tenant, the requested consented shall be deemed to
have been granted by Landlord, and Landlord shall pay Tenant’s attorney’s fees
(not to exceed $5,000.00) and other costs incurred in connection with such
proceeding or action (not to exceed $5,000.00).
48.40     RENEWAL OPTION.
Notwithstanding anything to the contrary in the Lease, provided Tenant shall not
be in default hereunder, beyond any applicable notice and cure period, Tenant
shall have the right to renew this Lease for an additional period of five (5)
years by providing Landlord of written notice of such election on or before June
1, 2020. During the option period all terms and conditions of the shall continue
to be in full force and effect except that the basic annual rent sail be as
follows: In the event of such exercise, the Basic Annual Rent shall be three
percent (3%) greater than the Basic Annual Rent during the second year of the
current Lease term.
Time Period
Per Year
Per Month
5/1/2021-4/30/2022
$498,841.88
$41,570.16
5/1/2022-4/30/2023
$513,807.13
$42,817.26
5/1/2023-4/30/2024
$529,221.35
$44,101.78
5/1/2024-4/30/2025
$545,097.99
$45,424.83
5/1/2025-4/30/2026
$561,450.93
$46,787.58





20

--------------------------------------------------------------------------------




48.4     ASSIGNMENT/SUBLET.
Notwithstanding anything to the contrary in Article 11 of the Lease, Landlord
shall not unreasonably withhold, delay or condition its consent to any requested
assignment of the Lease or sublet of all or any portion of the premises by
Tenant.
IN WITNESS WHEREOF, Landlord and Tenant have executed this Rider to Lease as of
the date first above written in the printed form of the Lease.
45 West 36th Street LLC, LANDLORD
/s/ Adam Smith    
BY:    ADAM SMITH
ITS:    
Cinedign Corp
/s/ William S. Sondheim    
BY:    
NAME:    William T. Sondheim
ITS:    President




21

--------------------------------------------------------------------------------





EXHIBIT A
Form of Contractor Indemnity Agreement
[under review]
To be retyped on Letterhead of Tenant’s General Contractor, addressed to:
45 West 36th Street
116 East 27th Street, 3rd Floor
New York, New York 10016
RE:    Tenant:        
Premises:    45 West 36th Street, NYC
EXHIBIT A
Form of Contractor Indemnity Agreement
The undersigned contractor or subcontractor (hereinafter called “Contractor”)
has been hired by the Landlord or occupant (hereinafter called “Tenant’) of the
Building named above or by Tenant’s and/or Landlord’s contractor to perform
certain work (hereinafter called “Work”) for Tenant and/or Landlord in the in
the Building. Landlord shall grant Contractor access to the Building and its
facilities in connection with the performance of the Work and Landlord agrees to
grant such access to Contractor upon and subject to the following terms and
conditions:
1)
Contractor agrees to indemnify and save harmless the Landlord, any Superior
Lessor and any Superior Mortgagee and their respective officers, employees,
agents, affiliates, subsidiaries, and partners, and each of them, from and with
respect to any claims, demands, suits, liabilities, losses and expenses,
including reasonable attorneys’ fees, arising out of or in connection with the
Work (and/or imposed by law upon any or all of them) because of personal
injuries, including death at any time resulting therefrom, and loss of or damage
to property, including consequential damages, whether such injuries to persons
or property are claimed to be due to negligence of the Contractor, Tenant,
Landlord or any other party entitled to be indemnified as aforesaid except to
the extent specifically prohibited by law (and any such prohibition shall not
void this Agreement but shall be applied only to the minimum extent required by
law),

2)
Contractor shall provide and maintain at its own expense, until completion of
Work, the following insurance:

a)
Workers’ Compensation and Employers’ Liability Insurance covering each and every
workman employed in, about or upon the Work, as provided for in each and every
statute applicable to Workers’ Compensation and Employers’ Liability Insurance.

b)
Commercial General Liability Insurance Including Coverage for Completed
Operations, Broad Form Property Damage “XCU” exclusion if any deleted, and






--------------------------------------------------------------------------------




Contractual Liability (to specifically include coverage for the indemnification
clause of this Agreement) for not less than the following limits:
Combined Single Limit
Bodily Injury and
Property Damage Liability:    2,000,000 (written on a per occurrence basis)
c)
Commercial Automobile Liability Insurance (covering all owned, non-owned and/or
hired motor vehicles to be used in connection with the Work) for not less than
the following limits:

Bodily Injury:    $2,000,000 per person
$2,000,000 per occurrence
Property Damage:    $2,000,000 per occurrence
$5,000, 000 umbrella
Contractor shall furnish a certificate from its insurance carrier or carriers to
the Building office before commencing the Work, showing that it has complied
with the above requirements regarding insurance and providing that the insurer
will give Landlord 10-days prior written notice of the cancellation of any of
the foregoing policies.
3)
Contractor shall require all of its subcontractors engaged in the Work to
provide the following insurance:

a)
Commercial General Liability Insurance Including Protective and Contractual
Liability Coverage with limits of liability at least equal to the above stated
limits.

b)
Commercial Automobile Liability Insurance (covering all owners, non-owned and/or
hired motor vehicles to be used in connection with the Work) for not less than
the following limits:

Bodily Injury:    $2,000,000 per person
$2,000,000 per occurrence
Property Damage:    $2,000,000 per occurrence
$5,000, 000 umbrella
Upon the request of Landlord, Contractor shall require all of its subcontractors
engaged in the Work to execute an Insurance Requirements agreement in the same
form as this Agreement.
Agreed to and executed this    day of ____, 20_.


(Contractor’s Name and Signature)


(Name)


By:


2

--------------------------------------------------------------------------------






This agreement shall be being binding again Contractor its successors and/or
assigns at all times (Evergreen) that Contractor performs Work in the Building


3

--------------------------------------------------------------------------------







CONSENT TO SUBLET AGREEMENT
Dated: April 10, 2017
NTT DATA, Inc., (f/k/a M.I.S.I. Company, Ltd.)
100 City Square,
Boston Massachusetts 02129
Re:    Lease, dated March 1, 2006, between 45 West 46th Street LLC, as landlord
(referred to herein as “Owner”) and NTT DATA, Inc., (f/k/a M.I.S.I. Company,
Ltd.) (referred to herein as “Tenant”) now affecting the entire 7th floor in the
building (referred to herein as the “Building”) known as 45 West 36th Street,
Borough of Manhattan, City of New York, for a term which shall expire on April
30, 2019, unless sooner terminated pursuant to any of the terms, covenants and
conditions of said lease or pursuant to law (said lease, shall be referred to as
the “Lease”), and the premises demised in the Lease are referred to herein as
the “Demised Premises”)
Gentlemen:
In accordance with your request, Owner hereby grants to Tenant permission to
sublet to Cinedigm Corp. having an address at 1901 Avenue of the Stars, 12th
Floor, Los Angeles, CA 90067 (referred to herein as “Subtenant”) that space
constituting the entire 7th Floor at the Building (said space is referred to
herein as the “Sublet Space”) for a term commencing pursuant to the terms of the
sublease evidencing such subletting (referred to herein as the “Sublease”) and
expiring on April 29, 2019, which subletting, however, shall be subject to the
following terms and conditions of this Consent to Sublet Agreement (this
“Agreement”) which shall be deemed controlling over any contrary terms and
conditions contained in the Lease or in the Sublease, a copy of which Sublease
is attached hereto as Exhibit “A” and which the Tenant and Subtenant represent
and warrant to Owner constitutes a true copy thereof and, together with this
Agreement, the entire agreement with respect to the subletting transaction
referred to herein. The attachment of the Sublease to this Agreement shall not
constitute Owner’s agreement to be bound by any provisions of the Sublease or in
any way modify the Lease or this Agreement.
Subtenant will use and occupy the Sublet Space for general business offices and
storage and for no other use or purpose whatsoever. Subtenant shall not use or
occupy, or permit the use or occupancy of, the Sublet Space or any part thereof,
for any purpose other than the purpose specifically set forth above, or in any
manner which, in Owner’s reasonable judgment, shall adversely affect or
interfere with any services required to be furnished by Owner to Tenant or to
any other tenant or occupant of the Building, or with the proper and economical
rendition of any such service, or with the use or enjoyment of any part of the
Building by any other tenant or occupant. Except as stated elsewhere in this
Agreement, no Alterations (as defined in the Lease) shall be made by Tenant or
Subtenant in the Sublet Space without the prior written consent of Owner in
accordance with the Lease, except as for that Owner consents having a wall built
between the conference room as set forth in Exhibit F of the sublease(to the
extent necessary, Subtenant, at its cost, shall obtain





--------------------------------------------------------------------------------




any necessary building permits and sign-offs applicable to such Alterations as
set forth in the Sublease).
If, at any time prior to the expiration of the term of the Sublease, the term of
the Lease shall terminate or be terminated for any reason including, but not
limited to, termination by of the Lease or by operation of law, the Sublease and
the term thereby granted shall terminate, and, on or prior to the date of such
termination of the Sublease, Subtenant, at Subtenant’s sole cost and expense,
(i) shall quit and surrender the Sublet Space to Owner, broom clean and in good
order and condition, ordinary wear excepted, and (ii) shall remove all of
Subtenant’s personal property and all other property and effects of Subtenant
and all persons claiming through or under Subtenant from the Sublet Space and
the Building.
Subtenant shall furnish to Landlord within 10 days from the date hereof,
certificate of insurance pursuant the terms and conditions of the lease dated as
of the dated hereof between Owner and Subtenant.
(a)     Tenant indemnifies, defends and holds harmless the Owner for (i) any
commission due to Savills Studley, Inc and Jonathan Barry and Associates, LLC in
connection with the subletting contemplated hereby (which Tenant shall pay) and
(ii) any loss, costs, liability, damage or expense (including, without
limitation, reasonable attorney’s fees and disbursements) incurred by reason of
any claim or liability to any broker who shall claim to be entitled to a
commission in connection with the Sublease as a result of its dealings with
Tenant and (b) Subtenant indemnifies, defends and holds harmless the Owner for
any loss, costs, liability, damage or expense (including, without limitation,
reasonable attorney’s fees and disbursements) incurred by reason of any claim or
liability to any broker who shall claim to be entitled to a commission in
connection with the Sublease as a result of its dealings with Subtenant.
The Sublease is subject and subordinate in all respects to the Lease and to all
of the terms, covenants and conditions thereof. Subtenant shall not violate or
permit the violation of any of the terms, covenants and conditions of the Lease
including, but not limited to, the Building Rules. Subtenant shall not pay to
Tenant more than one (1) month’s rent in advance. The principal terms and
conditions of the Sublease shall not be modified without the prior written
consent of Owner, which consent shall not be unreasonably withheld or delayed.
No party hereto shall be bound by any modifications to this Agreement to which
such party has not agreed in writing.
If Tenant shall terminate or shall give any notice to Subtenant terminating the
Sublease, Tenant shall notify Owner thereof promptly thereafter.
The Tenant and Subtenant agree any notices sent to pursuant to the paragraph 19
of the Sublease shall be sent to Owner c/o Samco Properties, 116 East 27th
Street, New York, New York 10016.
Upon Tenant being in monetary default of the Lease beyond all applicable notice,
grace and/or cure periods, Owner shall notify Subtenant and Tenant absolutely
and irrevocably hererby assigns to Owner any and all rents with respect to the
Sublease (“Rent”) and grants to Owner the right to enter upon the Sublet Space
for the sole purpose of collecting the same as a licensee of


2

--------------------------------------------------------------------------------




Tenant. By accepting any Rent from the Subtenant herein or any subtenant or
licensee, such acceptance shall in no circumstances for any reason whatsoever
create a landlord and tenant relationship or a contractual relationship between
Owner and Subtenant or any other subtenant or licensee in the Sublet Space. In
exercising the foregoing rights in this paragraph, Owner shall be entitled to
collect and receive such Rent apply such Rent to the rent and additional rent
arrears under the Sublease. Owner at any time, with notice may in its sole
discretion cancel its right to receive Rent and commence a summary proceeding,
or an action, as permitted by law, to recover exclusive possession of the
Demised Premises.
The Subtenant agrees, at any time and from time to time, as requested by Owner,
upon not less than 10 days prior written notice, to execute and deliver a
statement certifying that the Sublease is unmodified and in full force and
effect (or if there had been modifications that the same is in full force as
modified and stating the modifications), certifying the dates and amount to
which the rent and additional rent had been paid, and stating whether or not, to
the best knowledge of Subtenant, and, if so, specifying each such default of
which Subtenant may have knowledge, and stating whether or not to the best of
knowledge of the Subtenant, any event has occurred which with the giving of
notice or passage of time, or both, would constitute such a default, and if so,
specifying each such event, it being intended that any such statement delivered
pursuant thereto shall be deemed a representation and warranty to be relied upon
by Owner and by others with whom Landlord may be dealing, regardless of
independent investigation.
Provided that Tenant in not in default of the Lease in any manner, Landlord
agree not to accept a voluntary lease surrender from Tenant.
Tenant or Subtenant shall cause to be paid the sum of $750.00 to Smith & Shapiro
for the preparation and review of the sublease agreement
Your signature and that of the Subtenant at the foot of this letter will
constitute a record of the foregoing understanding and that this agreement may
be signed in counterparts. Facsimile/PDF signatures shall be deemed as originals
for all purposes.
45 West 36th Street LLC., Owner
By:    /s/ Adam Smith    
Name:    Adam Smith
Title:    Partner
APPROVED AND AGREED:
NTT DATA, Inc., (f/k/a M.I.S.I. Company, Ltd.), Tenant
By:    /s/ Patrick McInroe    
Name:    Patrick McInroe
Title:    VP of R.E.
Cinedigm Corp., Subtenant


3

--------------------------------------------------------------------------------




By:    /s/ William S. Sondheim    
Name:    William S. Sondheim
Title:    President


4

--------------------------------------------------------------------------------







OFFICE SPACE SUBLEASE
THIS AGREEMENT OF SUBLEASE (the “Sublease”) dated as of APRIL 10, 2017 between
NTT DATA, Inc., (f/k/a M.I.S.I. Company, Ltd.) a Delaware corporation, with
offices at with offices Delaware corporation, with offices at 1901 Avenue of the
Stars, 12th Floor, Los Angeles, CA at 100 City Square, Boston Massachusetts
02129, (“Sublandlord”) and Cinedigm Corp., a 90067 (“Subtenant”).
WITNESSETH
WHEREAS, by Standard Form of Loft Lease dated July 1, 2008, Sublandlord leased
from 45 West 36th St., LLC (hereafter “Overlandlord”) certain premises
containing 10,500 square feet, of space in the building comprising of the entire
seventh (7th) floor of 45 W 36th Street, New York, NY 10018 (the “Building”)
which lease, together with any modifications, amendments, assignments and
assumptions thereof, addenda, and/or supplements thereto is hereafter referred
to as the “Principal Lease,” a copy which is attached hereto as Exhibit B; and
WHEREAS, Sublandlord desires to sublease such premises as is shown as sublease
area on Exhibit A attached hereto (the “Subleased Premises”) to Subtenant.
NOW, THEREFORE, in consideration of the payable rent and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Sublandlord and Subtenant agree as follows:
1.
Demise. Sublandlord hereby subleases to Subtenant and Subtenant hereby subleases
from Sublandlord the Subleased Premises, including a right of passage from the
building corridor to the Subleased Premises, upon and subject to the terms,
covenants, and conditions hereinafter set forth. This Sublease is specifically
subject and subordinate to the Principal Lease, any ground or underlying leases
(the “Ground Leases”), any mortgages and/or deeds of trust, modifications,
consolidations, and replacements of the Ground Leases and said mortgages and
deeds of trust (collectively, “Superior Interests”).

2.
Term. The term of this Sublease (the “Term”) shall commence upon the later of
the (i) full execution of this Sublease by Sublandlord and Subtenant, receipt of
consent by Overlandlord to this Sublease, and delivery of possession of the
Subleased Premises to Subtenant in the condition required under this Sublease;
(ii) or July 1, 2017 (the “Commencement Date”) and shall terminate no later than
at 11:59 P.M. on April 30, 2019. The anticipated Commencement Date (the
“Anticipated Commencement Date”) is July 1, 2017. Sublandlord shall not be
liable to Subtenant for any loss or damage caused by any failure to deliver
possession of the Subleased Premises to Subtenant on the Anticipated
Commencement Date.; provided, however, that if the Commencement Date has not
occurred by August 15, 2017, Subtenant may terminate this Lease and neither
party shall have any further rights, obligations or liabilities under this
Sublease.






--------------------------------------------------------------------------------




3.    Rent.
a)
Subtenant agrees to pay Sublandlord as rent for the Subleased Premises three
hundred ninety-nine thousand and 00/100 dollars ($399,000.00 / $38 p.s.f.) for
the first twelve (12) months of the Term (the “Fixed Annual Rent”) in equal
monthly installments on the first day of each month in the amount of $33,250.00
(“Monthly Base Rent”). On the first anniversary of this Sublease (namely, July
1, 2018) and thereafter, Subtenant agrees to pay Sublandlord as rent for the
Subleased Premises an annual rate of four hundred ten thousand nine hundred
seventy and 00/100 dollars ($410,970.00) which shall be prorated for the
remainder of the Term in equal monthly installments of thirty-four thousand two
hundred forty-seven and 50/100 dollars ($34,247.50).

Subtenant shall pay the first full month’s Monthly Base Rent due hereunder upon
the execution of this Sublease, Monthly Base Rent for any partial calendar month
during the Term shall be prorated on a per diem basis. Notwithstanding the
foregoing, Fixed Annual Rent for the second and third months of the Term shall
be abated.
b)
Commencing on the Commencement Date Subtenant shall pay to Sublandlord
Subtenant’s Proportionate Share (hereafter defined) of Operating Expense
Escalations as defined in Article 42 of the Principal Lease of, but Subtenant
shall not be liable for any portion of the Tax Escalation as defined in Article
42.03 of the Principal Lease or any other real estate taxes or assessments
imposed upon Sublandlord or the Subleased Premises.

c)
All payments due under this Section shall be payable without demand (except as
expressly provided), and without abatement, offset, deduction, or counterclaim
to the order of NTT DATA, Inc., 5601 Granite Parkway, Suite 1000, Plano, Texas
75024 Attention: VP-Facilities, or elsewhere as designated from time to time in
writing or by Sublandlord. If Subtenant shall fail to pay (i) any installment of
Monthly Base Rent within five (5) days after its due date or (ii) any additional
rent (as provided in subparagraph (a) above) within ten (10) days after its due
date, Subtenant shall also pay to Sublandlord interest on the amount overdue
from its original due date at a rate of the lesser of 1.5% per month and the
maximum rate allowed by law, such interest to be payable as additional rent
hereunder. The payment of such late charge shall be in addition to all other
rights and remedies available to Sublandlord in the case of non-timely payment
of Monthly Base Rent and/or additional rent. Subtenant’s obligations under this
Section shall survive the expiration of earlier termination of the Term.

4.
Use. Subtenant shall use the Subleased Premises for the purposes set forth in
the Principal Lease and for no other purpose whatsoever. Subtenant shall use and
occupy the Subleased Premises in full compliance with the terms of the Principal
Lease.



2

--------------------------------------------------------------------------------




5.
Incorporation of Principal Lease, Inapplicability of Certain Provisions,
Attornment

a)
The terms and provisions of the Principal Lease are incorporated herein by
reference, except for such provisions as are inapplicable to the Subleased
Premises or are inconsistent with or modified by the terms of this Sublease, and
further except that all references to the premises shall refer, instead, to the
Subleased Premises and all references to landlord and tenant shall refer instead
to Sublandlord and Subtenant respectively.

b)
Subtenant covenants and agrees that if, for any reason whatsoever, the Principal
Lease or leasehold estate of the tenant thereunder is terminated, this Sublease
shall also terminate as of the date of the termination of the Principal Lease
unless Overlandlord elects to have this Sublease continue in full force, in
which case this Sublease will continue as a direct lease between Overlandlord
and Subtenant, and Subtenant will attorn to Overlandlord and will recognize
Overlandlord as Subtenant’s landlord under this Sublease. Subtenant covenants
and agrees to execute and deliver, at any time, within ten (10) days following a
request therefor by Sublandlord or Overlandlord, any instrument which may be
reasonably necessary or appropriate to evidence such attornment.

c)
Subtenant shall perform all the obligations of the tenant under the Principal
Lease except as otherwise provided by this Sublease, and Subtenant’s obligations
shall be performed for the benefit of Sublandlord or Overlandlord as Sublandlord
may determine to be appropriate under the circumstances. Subtenant shall
indemnify Sublandlord against and hold Sublandlord harmless from all claims,
damages, costs, liabilities and expenses including, but not limited to,
reasonable attorneys’ fees and disbursements, arising from or in connection with
any failure to perform or observe the obligations of the tenant under the
Principal Lease as incorporated in this Sublease by reference, except to the
extent Subtenant is not obligated to perform such obligations in accordance with
the terms of this Sublease. Subtenant shall not do, omit or permit to be done
any act or thing, which is, or with notice or the passage of time would be a
default under the Principal Lease or this Sublease.

6.    Condition of Subleased Premises.
a)
Subtenant agrees that it has inspected the Subleased Premises, agrees to take
the same in their present “as is” condition, and acknowledges that no
representation with respect to their condition have been made and that
Sublandlord will not perform any work to prepare the Subleased Premises for
Subtenant’s occupancy. Any work required by the Subtenant to prepare the
Subleased Premises for its occupancy and any other changes, alterations, or
improvements desired to be made to the Subleased Premises by Subtenant
(collectively, “Alterations”) shall be at the sole cost and expense of Subtenant
and shall be subject to the prior written approval of Sublandlord, which
approval-shall not be unreasonably withheld, conditioned or delayed, and of
Overlandlord and any Alterations so approved shall be performed in full
compliance with the applicable provisions of the Principal Lease. Subtenant



3

--------------------------------------------------------------------------------




shall not be entitled to any Alteration allowances from the Overlandlord that
are provided to Sublandlord under the Principal Lease.
b)
Sublandlord and Subtenant hereby agree that:

(i)
Sublandlord’s furniture, workstations shall remain in the Premises and shall
become the property of the Subtenant upon the expiration of the Sublease.

(ii)
HVAC systems shall be delivered in good working order.

7.
Repair and Maintenance. Subtenant shall at its own expense maintain and keep the
Subleased Premises in good order, condition, and repair. Subtenant shall be
responsible for all damage and/or injury done to the Subleased Premises or to
the Building during the Term by Subtenant or by its employees, agents,
independent contractors, invitees, or customer. Subtenant is responsible for its
janitorial service in the Subleased Premises. Subtenant assumes responsibility
and shall pay for all utilities exclusively serving the Subleased Premises=and
agrees to be directly billed by the applicable utility companies, when possible,
pursuant to the terms of the Principal Lease.

8.
Subletting/Assignment. Subtenant shall not, by operation of law or otherwise,
assign this Sublease to, or further sublet to or permit the use or occupancy of
all or any part of the Subleased Premises by any other party without the prior
written consent of Sublandlord, which consent shall not be unreasonably
withheld, conditioned or delayed. In addition, Subtenant’s assignment of the
Sublease is subject to overlandlord’s written consent pursuant to the terms of
the Principal Lease. Subtenant agrees to pay any and all of Overlandlord’ s
expenses and costs charged to the Sublandlord for the review of all related
documents and/or the provision of the aforementioned consent except in
connection with Overlandlord’s review of this Sublease and all related
documentation.

9.
Sublandlord’s Obligations. Sublandlord agrees that Subtenant shall be entitled
to receive all services and repairs provided by Overlandlord under the Principal
Lease, and that Sublandlord will cooperate with Subtenant, at Subtenant’s sole
cost and expense, to cause Overlandlord to perform Overlandlord’s obligations
under the Principal Lease with respect to the Subleased Premises, so long as
Subtenant is not in default hereunder beyond any applicable notice and cure
period. It is expressly agreed by the parties, however, that Sublandlord does
not assume any obligation to perform the terms, covenants, and conditions
contained in the Principal Lease on the part of Overlandlord under the Principal
Lease to be performed, or any liability for the accuracy of any warranty or
representation made by Overlandlord under Principal Lease and that Subtenant
shall look solely to Overlandlord for the performance of such obligations and
the inaccuracy of any such warranties or representations.

10.
Release from Liability. Neither Sublandlord nor any of its officers, agents, or
employees shall be liable for any injury, loss, or damage to persons or
property, sustained by Subtenant or any other person or other entity due to (i)
the Subleased Premises, the Building or any



4

--------------------------------------------------------------------------------




part or appurtenances of either being or becoming out of repair, (ii) the
happening of any accident in or about the Subleased Premises or the building
unless caused by the negligence or willful misconduct of Sublandlord or any of
its officers, agents or employees, or (iii) any act or neglect of any tenant or
occupant of the Building or of any other person or other entity, other than
Sublandlord, its officers, agents or employees.
11.
Right to Cure. If Subtenant fails to fulfill any of its obligations under this
Sublease including, but not limited to, its obligations to maintain and repair
the Subleased Premises, which failure continues for more than 20 days after
written notice to Subtenant (except in case of emergency where no notice and
cure period shall be afforded Subtenant) then Sublandlord or Overlandlord may,
at its option, fulfill such obligation on Subtenant’s behalf and Subtenant shall
upon demand reimburse Sublandlord for all reasonable expenditures, fines or
damages (other than indirect or consequential damages) sustained by Sublandlord
due to Subtenant’s noncompliance with or nonperformance or breach of any of the
terms, covenants, or conditions of this Sublease or of the Principal Lease as
incorporated herein. All reimbursements under this Section 11 shall constitute
additional rent payable under this Sublease and shall bear interest in
accordance with Section 3 (c) above.

12.    Insurance.
a)
Subtenant shall throughout the Term and its sole cost and expense maintain in
full force and effect such policies of insurance as are required of Sublandlord
as Tenant under Article 47 of the Principal Lease and to the extent not provided
therein, policies insuring Subtenant from:

i)
All claims, demands, and/or actions for injury to or death of any person in any
amount of no less than $2,000,000.00 for injury to or death of more than one
person in any one occurrence to the limit of $3,000,000.00 made by, or on behalf
of, any person or other entity arising from, related to or in connection with
the Subleased Premises and $2,000,000.00 for property damage. Sublandlord and
Overlandlord shall be named as additional insureds on such policy of insurance.
The foregoing insurance limits shall be increased to such amounts as the
Overlandlord may require upon not less than thirty (30) days’ notice to
Subtenant; and

ii)
All worker’s compensation claims as required by applicable law.

All insurance required to be maintained by Subtenant shall be with companies and
in form, substance and amount reasonably satisfactory to Overlandlord and
Sublandlord and shall name Overlandlord, Sublandlord and any Third Parties as
additional insureds. The aforesaid insurance shall not be subject to
cancellation, amendment, or modification except after at least thirty (30) days’
prior written notice to Overlandlord, Sublandlord and any Third Parties as
additional insureds. Certificates of such insurance policies, in form reasonably
satisfactory to Sublandlord, shall be deposited with Sublandlord prior to the
commencement of the Term, and renewal certificates thereof shall be deposited
with Sublandlord no less than ten (10) days before the end of the term of each
such coverage


5

--------------------------------------------------------------------------------




from time to time, and shall contain a waiver of all rights of subrogation as
such companies may have against Sublandlord and Overlandlord.
b)
Subtenant shall not store upon the Subleased Premises any materials or use the
Subleased Premises in any manner that may result in an increase in Sublandlord’s
and/or Overlandlord’s premiums for the fire or casualty insurance insuring the
Building or Subleased Premises. Without limiting the foregoing, in the event
that Subtenant’s storage of materials upon or use of the same at the Subleased
Premises results in an increase in said premiums, Subtenant shall pay to
Sublandlord or Overlandlord, as the case may be, a sum equal to the amount of
such increase following delivery to Subtenant of reasonably detailed information
evidencing that Subtenant’s actions were the cause of such increase in premiums.

13.
Indemnity. Subtenant will protect, defend, indemnify, and hold harmless
Sublandlord and its agents, directors, officers, and employees from and against
all liabilities, obligations, claims, damages, penalties, causes of action,
costs, and expenses (including without limitation reasonable attorneys’ fees and
disbursements) imposed upon or incurred by or asserted against any one or more
of the aforesaid by reason of (i) any failure on the part of Subtenant to
perform any obligations of Subtenant hereunder, (ii) any damage or injury to
persons or property occurring upon or in connection with the use or occupancy of
the Subleased Premises, or (iii) the performance of any labor or services or the
furnishing of any material or other property in respect of the Subleased
Premises or any part thereof except to the extent caused by the negligence or
willful misconduct of Overlandlord or Sublandlord, or their respective agents,
directors, officers or employees; and if any action, suit or proceeding is
brought against any one or more of the aforesaid by reason of any such
occurrence, Subtenant will, at Sublandlord’s and Overlandlord’s respective
options, either defend such action, suit or proceeding at Subtenant’s cost and
expense with counsel approved in writing by Sublandlord or Overlandlord, as the
case may be, or reimburse Sublandlord or Overlandlord, as the case may be, upon
demand and as additional rent hereunder for such costs and expenses (including
reasonable attorneys’ fees and disbursements) as Sublandlord or Overlandlord, as
the case may be, may incur in connection with such defense. The terms and
provisions of this Section 13 shall survive the expiration or earlier
termination of the Term.

14.
Consents. The parties agree that this Sublease shall not become effective for
any purpose unless and until it has been consented to in writing by Overlandlord
and by any other entitles whose consent is required under the Principal Lease
(“Third Parties”). Sublandlord shall reasonably promptly after receipt of fully
executed copies of this Sublease submit the same to Overlandlord and any Third
Parties for its/their consent; provided, however, that Sublandlord shall not in
any event be liable to Subtenant for any failure to obtain same. Subtenant shall
fully cooperate with Sublandlord and Overlandlord and any Third Parties in order
to obtain the necessary consent(s) including, but not limited to, promptly
supplying such information and/or documentation as Overlandlord and/or any Third
Parties may request in connection therewith. If the consent of Overlandlord and
that of any Third Parties is not obtained within 45 days after full execution
and delivery of this Sublease (or if



6

--------------------------------------------------------------------------------




Sublandlord exercises its option to extend the period within which such
consent(s) must be obtained as noted below, within 90 days after full execution
and delivery of this Sublease) then either party may, upon notice to the other,
cancel this Sublease, provided the party wishing to cancel has fully complied
with its agreements and obligations under this Section. Upon such cancellation
Sublandlord shall, so long as Subtenant has not occupied the Subleased Premises
for any purposes, refund to Subtenant any item of rent or additional rent paid
by Subtenant, and Sublandlord and Subtenant shall be entirely relieved of any
further obligations under this Sublease other than the terms and provisions of
Section 13 of this Sublease which shall survive such cancellation.
Notwithstanding anything to the contrary herein contained, (i) Sublandlord shall
have the unilateral right at its option, to extend for an additional 45 days the
period for obtaining the necessary consent(s); and (ii) Subtenant shall have no
responsibility for any costs or expenses of Sublandlord or Overlandlord in
connection with request for Overlandlord’s consent to this Sublease.
In all provisions of the Principal Lease requiring the approval or consent of
Overlandlord or any Third Parties, Subtenant shall only request the approval or
consent of Sublandlord and, thereafter, if Sublandlord grants its approval,
Subtenant shall apply to Overlandlord and/or any Third Parties for such consent,
15.
Termination. Upon any termination of this Sublease, expiration or otherwise
(unless Subtenant has entered into a direct lease with Overlandlord commencing
upon the expiration of this Sublease):

a)
Subtenant shall immediately vacate the Subleased Premises and surrender
possession thereof to Sublandlord in as good condition and as when Subtenant
took possession, ordinary wear and tear and repair acts of God excepted and
otherwise in accordance with the applicable provisions of the Principal Lease;

b)
Sublandlord shall have full authority and license to enter the Subleased
Premises and take possession subject to, and in accordance with applicable law;
and

c)
Subtenant shall remove from the Subleased Premises all property not owned by
Overlandlord or Sublandlord, and shall repair and restore any damage to the
Subleased Premises and the Building caused by the removal thereof. If Subtenant
leaves any such property in the Subleased Premises, it shall be deemed abandoned
and title thereto shall pass to Sublandlord with respect to the removal of any
such property and the repair and restoration of any damage thereby caused, which
obligation shall survive the expiration or other termination of this Sublease.

d)
If the Subleased Premises are not surrendered upon termination of this Sublease,
Subtenant shall indemnify Sublandlord against any liability resulting therefrom
(including without limitation any liability accruing to Overlandlord under the
Principal Lease). Subtenant’s obligations under this Section 15 shall survive
the expiration or earlier termination of the Term.

16.    Waiver of Rights.


7

--------------------------------------------------------------------------------




a)
No receipt of money by Sublandlord from Subtenant after the service of any
notice or after the commencement of any suit of after final Judgment for
possession of the Subleased Premises shall waive any default by Subtenant under
this Sublease or reinstate, continue, or extend the Term or affect any such
notice or suit, as the case may be.

b)
No waiver of any default hereunder shall be implied from omission by Sublandlord
to take any action on any default other than and only for the time and extent as
may be specified in an express written waiver.

17.
Broker. Each of the parties hereto represent and warrant to the other that it
has dealt with no broker, finder or agent, in connection with the negotiation
for or obtaining of this Sublease other than E.B. Smith and Savills Studley,
Inc. as the representative of the Sublandlord and Jonathan Barry and Associates,
Inc. as the representative of the Subtenant (the “Brokers”). The Brokers shall
be paid in accordance with the terms of separate written agreement. Each party
agrees to indemnify and hold harmless from and against all loss, liability, and
expenses (including reasonable attorneys’ fees and disbursements) incurred by
the other as a result of any claim made against the other which is based upon a
breach of said representation by the representing party. This Section shall
survive the expiration or other termination of this Sublease.

18.
Security Deposit.

a)
As security for the faithful performance and observance by Subtenant of the
terms, provisions, covenants, and conditions of this Sublease, Subtenant has
delivered to Sublandlord a security deposit, or in the alternative a Letter of
Credit, in form reasonably satisfactory to Sublandlord from a financial
institution reasonably acceptable to Sublandlord (together, the “Security”), in
the amount of ninety-nine thousand seven hundred fifty and 00/100 dollars
($99,750.00). In the event Subtenant defaults in any of the terms, provisions,
covenants, and conditions of this Sublease, including, but not limited to, the
payment of Monthly Base Rent and/or additional rent, Sublandlord may, at its
discretion, use, apply or retain the whole or any part of the Security so
deposited to the extent required for the payment of any Monthly Base Rent and
additional rent; or any other sum as to which Sublandlord may be entitled or
which it may expend by reason of Subtenant’s default.

b)
If Sublandlord applies or retains all or any portion of the Security delivered
hereunder, Subtenant shall forthwith restore the amount so applied or retained
so that all times the amount deposited shall be not less than the Security
required hereunder.

c)
If Subtenant fully faithfully complies with all of the terms, provisions,
covenants, and conditions of this Sublease, the Security shall be returned
without interest to Subtenant within ten (10) days following the Termination
Date and after delivery of entire possession of the Subleased Premises to
Sublandlord in accordance with and in the condition required by this Sublease
and receipt of acknowledgement from Overlandlord to Sublandlord that the
Premises are damage free and that no deductions



8

--------------------------------------------------------------------------------




have been made against Tenant’s Security Deposit for Subtenant’s actions during
its tenancy (unless Subtenant enters into a lease with Overlandlord as set forth
above.
19.    Notices.
a)
In all provisions of the Principal Lease requiring that Sublandlord, as tenant
thereunder, notify Overlandlord, Subtenant shall be required to give notice to
both Sublandlord and Overlandlord.

b)
All notices, demands, requests, defaults and termination to be given in
connection with this Sublease (collectively, “notices”) shall be in writing and
shall be sent by receipted personal delivery, by registered or certified U.S.
mail, return receipt requested, or by Federal Express, Airborne Express, or
other national overnight air courier, to Sublandlord at NTT DATA, Inc.,
Attention: VP-Facilities, 5601 Granite Parkway, Suite 1000, Plano, Texas 75024
with a copy to “NTT DATA Contract/Legal Services” at 100 City Square, Boston,
Massachusetts 02129, and to Subtenant at the Subleased Premises. Either party
may change the address or person to receive notices upon written notice to the
other. All notices shall be deemed effective upon receipt or rejection, if sent
by personal delivery, three (3) days after prepaid tender, if sent by air
courier or U.S. mail.

20.    Miscellaneous
a)
This Sublease shall be governed by and construed in accordance with the laws of
the State of New York.

b)
The section headings are inserted only for convenience and reference and in no
way, define, limit, or describe the scope of this Sublease nor the intent of any
provision hereof.

c)
The provisions of this Sublease constitute, and are intended to constitute, the
entire agreement of the parties to this Sublease. No terms, conditions,
representations, warranties, promises or under takings of any nature whatever,
express or implied, exist between the parties except as herein expressly set
forth.

d)
Any executory agreement hereafter made between Sublandlord and Subtenant shall
be ineffective to change, modify, waive, release, discharge, terminate or effect
an abandonment or surrender of this Sublease, in whole or in part, unless such
agreement is in writing and signed by the parties hereto and consented to by
Overlandlord and all Third Parties to the extent, if required by the Principal
Lease and/or any such party’s consent to this Sublease.

e)
If any term, covenant, condition or provision of this Sublease is held by a
court of competent jurisdiction to be invalid, void, or unenforceable, the
remainder of the provisions shall remain in full three and effect, and shall in
no way be impaired or



9

--------------------------------------------------------------------------------




invalidated and shall be construed (to the extent possible) in such a way as to
give effect to the intent of the invalid, void, or unenforceable provision in
question.
f)
This Sublease shall bind and inure to the benefit of Sublandlord and Subtenant
and their respective heirs, distributees, executors, administrators, successors
and, except as otherwise provided herein.

g)
Sublandlord and Subtenant warrant and represent to each other that their
respective undersigned representatives have all due power and authority to
execute this Sublease on their respective behalf and that all necessary
corporate or similar action has been taken to ensure the binding effect of the
terms and provisions of this Sublease.

h)
Each right and remedy of Sublandlord or Subtenant provided for in this Sublease
shall be cumulative and shall be in addition to every other right and remedy
provided in this Sublease or now or hereafter existing at law or in equity or by
statute or otherwise.

i)
It is understood and agreed that the obligations of Sublandlord under this
Sublease shall not be binding upon Sublandlord with respect to any period
subsequent to the transfer of its interest in the Principal Lease, and that in
the event of such transfer said obligations shall thereafter be binding upon the
transferee of the Sublandlord’s interest as tenant under the Principal Lease,
but only with respect to the period ending with a subsequent transfer thereof.

j)
Sublandlord and Subtenant hereby waive, to the extent permitted by law, the
right to a jury trial in any action or legal proceeding between the parties or
their successors arising out of this Sublease or Subtenant’s occupancy of the
Sublease Premises.

k)
This sublease may be executed in one or more counterparts, each of which shall
be deemed an original, but all of which, together, shall constitute one and the
same Sublease.

l)
If required by Sublandlord or Overlandlord, Subtenant, at its sole expense,
agrees to restore the Subleased Premises to its present condition at the
termination of the Sublease in the event that it elects (with all appropriate
consent) to make alterations to the space.

m)
Access to after hours HVAC is governed by the Principal Lease at Article 31.2.
Subtenant agrees to pay any and all separately metered utility charges for its
space.

n)
The parties agree that any rights to expand, contract, terminate, extend or
renew the lease as provided under the Principal lease are not applicable to this
Sublease.

(SIGNATURES ON FOLLOWING PAGE)




10

--------------------------------------------------------------------------------






IN WITNESS, WHEREOF, Sublandlord and Subtenant have executed this Sublease as of
the date first written above,
NTT DATA, Inc., (“Sublandlord”)    WITNESS:
/s/ Patrick McInroe        /s/ Shelly K. Christianson        
Signature
Patrick McInroe    
Name
VP of R.E.    
Title
4/18/17    
Date
Cinedigm Corp     WITNESS:
(“Subtenant”)
/s/ William S. Sondheim        /s/ Jonathan P. Donahue        
Signature
William S. Sondheim    
Name
President    
Title
4/18/17    
Date




11

--------------------------------------------------------------------------------





EXHIBIT A
Subleased Premises
Floor Plan


ex1022image1.jpg [ex1022image1.jpg]







--------------------------------------------------------------------------------





EXHIBIT B
Principal Lease provided under separate cover



